Exhibit 10.1

 

 

[g196662kg01i001.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 15, 2006

among

AVENTINE RENEWABLE ENERGY, INC.

as Borrower,

AVENTINE RENEWABLE ENERGY, LLC

as Parent,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

FINANCIAL INSTITUTIONS

NOW OR HEREAFTER PARTIES HERETO,

as Lenders

$30,000,000 Revolving Credit Facility

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page No.

 

 

 

ARTICLE 1

 

DEFINITIONS; CONSTRUCTION

 

 

 

Section 1.1

Definitions

2

Section 1.2

Accounting Terms and Determinations

14

Section 1.3

Other Definitional Terms

15

 

 

 

ARTICLE 2

 

AMOUNT AND TERMS OF LOANS

 

 

 

Section 2.1

Loans and Commitments

15

Section 2.2

Borrowing Requests

16

Section 2.3

Letters of Credit

16

Section 2.4

Disbursement of Funds

21

Section 2.5

Evidence of Debt

22

Section 2.6

Interest

23

Section 2.7

Interest Periods

24

Section 2.8

Records

24

Section 2.9

Voluntary Termination or Reduction of Revolving Credit Commitments

25

Section 2.10

Repayment at Maturity; Prepayments

25

Section 2.11

Continuation and Conversion Options

26

Section 2.12

Fees

27

Section 2.13

Payments, Credit Availability, etc.

28

Section 2.14

Interest Rate Not Ascertainable, etc.

28

Section 2.15

Illegality

29

Section 2.16

Increased Costs

29

Section 2.17

Change of Lending Office

31

Section 2.18

Funding Losses

31

Section 2.19

Sharing of Payments, etc.

32

Section 2.20

Taxes

32

Section 2.21

Pro-rata Treatment; Order of Application During Default; Order of Application of
Payments

35

Section 2.22

Replacement of Lenders

36

 

 

 

ARTICLE 3

 

CONDITIONS TO BORROWINGS

 

 

 

 

Section 3.1

Closing

36

Section 3.2

Conditions Precedent to All Loans and Letters of Credit

38

 

 

 

ARTICLE 4

 

SECURITY

 

 

 

 

Section 4.1

Security

38

 

i


--------------------------------------------------------------------------------




 

Section 4.2

Exceptions to Security

39

 

 

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 5.1

Corporate Existence

39

Section 5.2

Corporate Power and Authorization

39

Section 5.3

Binding Obligations

40

Section 5.4

No Legal Bar or Resultant Lien

40

Section 5.5

No Consent

40

Section 5.6

Financial Information

40

Section 5.7

Investments and Guaranties

41

Section 5.8

Litigation

41

Section 5.9

Use of Proceeds

41

Section 5.10

Employee Benefits

41

Section 5.11

Taxes; Governmental Charges

42

Section 5.12

Titles, etc.

42

Section 5.13

Defaults

42

Section 5.14

Casualties; Taking of Properties

42

Section 5.15

Compliance with the Law

42

Section 5.16

No Material Misstatements

43

Section 5.17

Investment Company Act

43

Section 5.18

Capital Structure

43

Section 5.19

Insurance

43

Section 5.20

Environmental Matters

44

Section 5.21

Solvency

45

Section 5.22

Employee Matters

45

Section 5.23

Loan Amount

45

Section 5.24

Excluded Subsidiaries

45

 

 

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

 

 

 

Section 6.1

Maintenance and Compliance, etc.

46

Section 6.2

Payment of Taxes and Claims, etc.

46

Section 6.3

Further Assurances

46

Section 6.4

Performance of Obligations

46

Section 6.5

Maintenance of Insurance

46

Section 6.6

Accounts and Records

46

Section 6.7

Right of Inspection

47

Section 6.8

Operation and Maintenance of Property

47

Section 6.9

New Subsidiaries; Additional Liens

47

Section 6.10

Reporting Covenants

48

Section 6.11

Pledge of Equity of Nebraska Sub

50

Section 6.12

Excluded Subsidiaries

50

 

ii


--------------------------------------------------------------------------------




 

ARTICLE 7

 

NEGATIVE COVENANTS

 

 

 

 

Section 7.1

Financial Covenants

50

Section 7.2

Indebtedness

50

Section 7.3

Liens

51

Section 7.4

Mergers, Sales, etc.

52

Section 7.5

Investments, Loans, etc.

52

Section 7.6

Sales and Leasebacks

52

Section 7.7

Nature of Business

52

Section 7.8

ERISA Compliance

53

Section 7.9

Negative Pledge Agreements

53

Section 7.10

Transactions With Affiliates

53

Section 7.11

Equity

54

Section 7.12

Intercompany Transactions

54

Section 7.13

Acquisition of Equity in Nebraska Sub

54

Section 7.14

Excluded Subsidiaries

54

 

 

 

ARTICLE 8

 

EVENTS OF DEFAULT

 

 

 

 

Section 8.1

Payments

54

Section 8.2

Covenants Without Notice

54

Section 8.3

Other Covenants

54

Section 8.4

Other Financing Document Obligations

55

Section 8.5

Representations

55

Section 8.6

Non-Payments of Other Indebtedness and Under Hedging Agreements

55

Section 8.7

Defaults Under Hedging and Other Agreements

55

Section 8.8

Bankruptcy

55

Section 8.9

Money Judgment

56

Section 8.10

Discontinuance of Business

56

Section 8.11

Financing Documents

56

Section 8.12

Material Adverse Change

56

 

 

 

ARTICLE 9

 

THE ADMINISTRATIVE AGENT

 

 

 

 

Section 9.1

Appointment of Administrative Agent

56

Section 9.2

Limitation of Duties of Administrative Agent

57

Section 9.3

Lack of Reliance on the Administrative Agent

57

Section 9.4

Certain Rights of the Administrative Agent

57

Section 9.5

Reliance by Administrative Agent

58

Section 9.6

Indemnification of Administrative Agent

58

Section 9.7

Administrative Agent in its Individual Capacity

58

Section 9.8

Successor Administrative Agent

58

 

iii


--------------------------------------------------------------------------------




 

ARTICLE 10

 

MISCELLANEOUS

 

 

 

 

Section 10.1

Notices

59

Section 10.2

Amendments and Waivers

59

Section 10.3

No Waiver; Remedies Cumulative

60

Section 10.4

Payment of Expenses, Indemnities, etc.

61

Section 10.5

Right of Setoff

64

Section 10.6

Benefit of Agreement

64

Section 10.7

Successors and Assigns; Participations and Assignments

64

Section 10.8

Governing Law; Submission to Jurisdiction; etc.

67

Section 10.9

Independent Nature of Lenders’ Rights

68

Section 10.10

Invalidity

68

Section 10.11

Renewal, Extension or Rearrangement

68

Section 10.12

Interest

68

Section 10.13

Entire Agreement

69

Section 10.14

Attachments

69

Section 10.15

Counterparts

69

Section 10.16

Survival of Indemnities

69

Section 10.17

Headings Descriptive

69

Section 10.18

Satisfaction Requirement

69

Section 10.19

Exculpation Provisions

69

Section 10.20

Secured Affiliate

70

 

iv


--------------------------------------------------------------------------------




ANNEXES

Annex I

Revolving Credit Commitments

 

 

EXHIBITS

Exhibit A

-

Form of Borrowing Request

 

Exhibit B

-

Form of Request for Letters of Credit

 

Exhibit C

-

Form of Assignment and Acceptance

 

Exhibit D

-

Form of Guaranty and Security Agreement

 

 

SCHEDULES

Schedule 5.7

-

Investments and Guaranties

 

Schedule 5.22

-

Employee Matters

 

Schedule 7.2

-

Existing Indebtedness

 

Schedule 7.3

-

Liens

 

Schedule 7.10

-

Affiliate Documents

 

 

v


--------------------------------------------------------------------------------




 

LIST OF DEFINED TERMS

Page No.

 

 

$

5

Accounts Receivable

2

Administrative Agent

2

Advance Notice

2

Affiliate

2

Aggregate Revolving Credit Exposure

3

Agreement

3

Applicable Margin

3

Application

3

Assignment and Acceptance

3

Aurora West

3

Availability

3

Bankruptcy Code

56

Base Rate

24

Base Rate Loan

3

Borrower

1

Borrowing

3

Borrowing Request

3

Bring-Down Representations and Warranties

4

Business Day

4

Capital Lease Obligations

4

Cash Management Agreement

4

CERCLA

5

Closing Date

4

Code

4

Collateral

4

control

2

controlled by

2

Cover

4

Credit Parties

4

Credit Party

4

Current Financials

4

Default

5

Disbursement Account

22

disposal

5

disposed

5

Dollar

5

Environmental Laws

5

Equity

5

ERISA

5

ERISA Affiliate

5

ERISA Termination Event

6

Event of Default

55

 

vi


--------------------------------------------------------------------------------




 

Excluded Taxes

6

Existing Credit Agreement

1

Existing Loan Documents

1

Federal Funds Effective Rate

6

Financing Documents

7

Financing Parties

69

Fiscal Quarter

7

Fiscal Year

7

Foreign Lender

7

Funded Indebtedness

7

GAAP

7

Governmental Authority

7

Governmental Requirement

7

Guarantor

7

Guarantors

7

Guaranty and Security Agreement

8

hazardous substance

5

Hedging Agreement

8

herein

16

hereof

16

hereunder

16

Highest Lawful Rate

8

Historical Financials

8

Indebtedness

8

Indemnified Taxes

9

Interest Period

9

ISP98

18

Issuing Bank

1, 9

JPMorgan Chase

1, 9

Lender

1

Lender Affiliate

9

Lender Indebtedness

10

Lenders

1

Lending Office

10

Letter of Credit Liabilities

10

Letters of Credit

17

LIBOR Loan

10

LIBOR Rate

10

Lien

10

Make-Whole Amount

11

Margin Stock

11

Marketing Alliance Partner

11

Material Adverse Change

11

Material Adverse Effect

11

Material Provision

57

Maximum Available Amount

11

 

vii


--------------------------------------------------------------------------------




 

Mortgage

11

Nebraska Sub

11

New Subsidiary

48

Non-Repeating Representations and Warranties

12

Obligated Party

12

oil

5

OPA

5

Other Taxes

12

Parent

1

Participant

67

Payment Office

12

PBGC

12

Permitted Liens

52

Person

12

Plan

12

Power

12

Prime Rate

12

Property

13

RCRA

5

Real Property

13

Recovery Event

13

Register

67

Regulation D

13

Regulation U

13

Regulation X

13

Reimbursement Obligations

13

release

5

Reported Inventory

13

Request for Letters of Credit

13

Required Lenders

13

Responsible Officer

13

Revolving Credit Commitment

16

Revolving Credit Commitments

16

Revolving Credit Exposure

14

Revolving Credit Loan

16

Revolving Credit Maturity Date

14

Revolving Credit Percentage

14

Schedules

14

Secured Affiliate

14

Security Instruments

14

solid waste

5

Solvent

14

Standby Letter of Credit

14

Statutory Reserves

15

Subsidiary

15

Taxes

15

 

viii


--------------------------------------------------------------------------------




 

threatened release

5

Transferee

68

Type

15

UCC

15

under common control with

2

Voting Equity

15

 

ix


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of September 15, 2006, among AVENTINE RENEWABLE ENERGY, INC., a
Delaware corporation (“Borrower”), AVENTINE RENEWABLE ENERGY, LLC, a Delaware
limited liability company (“Parent”), JPMORGAN CHASE BANK, N.A., individually as
a Lender (in such individual capacity, “JPMorgan Chase”), as the Issuing Bank
(in such capacity the “Issuing Bank”) and as the Administrative Agent (in such
capacity, the “Administrative Agent”), and each of the lenders that is a
signatory hereto or which hereafter becomes a party hereto as provided in
Section 10.7 (individually, a “Lender” and, collectively, the “Lenders”).

RECITALS:

WHEREAS, Borrower, Parent, the Administrative Agent, the Issuing Bank and the
Lenders are parties to that certain Credit Agreement dated as of May 30, 2003
(as heretofore amended, the “Existing Credit Agreement”), pursuant to which
Lenders extended certain financing to Borrower in accordance with the terms and
conditions set forth therein; and

WHEREAS, Borrower has requested that the Existing Credit Agreement be amended
and restated in its entirety.

AGREEMENT:

In consideration of the mutual covenants and agreements herein contained,
Parent, Borrower, the Administrative Agent, the Issuing Bank and the Lenders
agree that, subject to the satisfaction of each condition precedent contained in
Section 3.2 hereof, the Existing Credit Agreement shall be amended and restated
as of the Closing Date (as herein defined) in its entirety in the form of this
Agreement.  It is the intention of Borrower, Parent, the Lenders, the Issuing
Bank and the Administrative Agent that this Agreement supersede and replace the
Existing Credit Agreement in its entirety; provided, that, (a) such amendment
and restatement shall operate to renew, amend and modify the rights and
obligations of the parties under the Existing Credit Agreement, as provided
herein, but shall not effect a novation thereof, (b) unless otherwise provided
for herein and evidenced by a separate written agreement, amendment or release,
no other Loan Document, as defined in, and executed and/or delivered pursuant to
the terms of, the Existing Credit Agreement (collectively, the “Existing Loan
Documents”) shall be amended, terminated or released in any respect and all of
such other Existing Loan Documents shall remain in full force and effect except
that Borrower and the Lenders agree that by executing this Agreement the
definition of “Credit Agreement” contained in such Existing Loan Documents shall
be amended to refer to this Agreement as it may hereafter be amended, modified,
renewed or extended in accordance with the terms hereof in place of the Existing
Credit Agreement, and (c) the Liens securing the Secured Obligations under and
as defined in the Existing Credit Agreement and granted pursuant to the Existing
Loan Documents and the liabilities and obligations of Borrower shall not be
extinguished, but shall be carried forward, and such Liens shall secure such
Secured Obligations, in each case, as renewed, amended, restated and modified
hereby.

1


--------------------------------------------------------------------------------




The parties hereto further agree as follows:

ARTICLE 1

DEFINITIONS; CONSTRUCTION

Section 1.1                     Definitions.  As used herein, the following
terms shall have the meanings herein specified (to be equally applicable to both
the singular and plural forms of the terms defined).  Reference to any party to
a Financing Document shall mean that party and its successors and assigns.

“Accounts Receivable” shall mean the invoice amount owing on each account of
Borrower that, in conformity with GAAP, is included in “accounts receivable” in
the financial statements of Borrower.

“Administrative Agent” shall mean JPMorgan Chase acting in the manner and to the
extent described in Article 9, and any successor Administrative Agent appointed
pursuant to Article 9.

“Advance Notice” shall mean written or telecopy notice (with telephonic
confirmation in the case of telecopy notice), which in each case shall be
irrevocable, from Borrower to be received by the Administrative Agent before
11:00 a.m. (Chicago, Illinois time), by the number of Business Days in advance
of any Borrowing, conversion, continuation or prepayment of any Revolving Credit
Loan or Revolving Credit Loans pursuant to this Agreement as respectively
indicated below:

(a)           LIBOR Loans - 3 Business Days; and

(b)           Base Rate Loans - same Business Day.

For the purpose of determining the respectively applicable Revolving Credit
Loans in the case of the conversion from one Type of Revolving Credit Loan into
another, the Revolving Credit Loans into which there is to be a conversion shall
control.  The Administrative Agent, the Issuing Bank and each Lender are
entitled to rely upon and act upon telecopy notice made or purportedly made by
Borrower.

“Affiliate” shall mean, with respect to any Person, (a) any Person controlling,
controlled by or under common control with such Person, (b) any director,
officer, manager, shareholder, partner or member of such Person or of any Person
described in clause (a) preceding, and (c) any member of the immediate family of
any Person described in clauses (a) or (b) preceding.  For purposes of this
definition, “control” (including “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to either
(i) vote 10% or more of the securities having ordinary voting power for election
of directors of such Person, or (ii) direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise; provided, that, no Marketing Alliance
Partner shall be considered an Affiliate of any of the Credit Parties solely as
a result of a Credit Party’s ownership of voting securities of such Marketing
Alliance Partner unless such ownership constitutes 30% or more of the
outstanding Voting Equity of such Marketing Alliance Partner.

2


--------------------------------------------------------------------------------




“Aggregate Revolving Credit Exposure” shall mean the sum of all of the Lenders’
Revolving Credit Exposures.

“Agreement” shall mean this Credit Agreement, as further amended, modified or
supplemented from time to time.

“Applicable Margin” shall mean (a) 0.750% for LIBOR Loans, and (b) 0.000% for
Base Rate Loans.

“Application” shall mean an “Application and Agreement for Letter of Credit,” or
similar instrument or agreement, entered into between Borrower and the Issuing
Bank in connection with any Letter of Credit.

“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.7), and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.

“Aurora West” means Aventine Renewable Energy – Aurora West, LLC, a Delaware
limited liability company.

“Availability” shall mean, as of any date, the remainder of (a) the Maximum
Available Amount on such date, minus (b) the Aggregate Revolving Credit Exposure
on such date.

“Bankruptcy Code” shall have the meaning provided in Section 8.8.

“Base Rate” shall have the meaning provided in Section 2.6(a).

“Base Rate Loan” shall mean a Revolving Credit Loan bearing interest at the rate
provided in Section 2.6(a).

“Borrower” shall mean Aventine Renewable Energy, Inc., a Delaware corporation.

“Borrowing” shall mean a borrowing pursuant to a Borrowing Request or a
continuation or a conversion pursuant to Section 2.11 consisting, in each case,
of the same Type of Revolving Credit Loans having, in the case of LIBOR Loans,
the same Interest Period (except as otherwise provided in Section 2.14 and
Section 2.15) and made previously or being made concurrently by all of the
Lenders.

“Borrowing Request” shall mean a request for a Borrowing pursuant to Section
2.2, substantially in the form attached as Exhibit A.

“Bring-Down Representations and Warranties” shall mean all representations and
warranties set forth in the Agreement and the other Financing Documents, other
than the Non-Repeating Representations and Warranties.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banks are required or authorized to close in Chicago, Illinois and, if
the applicable

3


--------------------------------------------------------------------------------




Business Day relates to LIBOR Loans, on which trading is carried on by and
between banks in Dollar deposits in the London interbank market.

“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a liability on a balance sheet of
such Person in conformity with GAAP and, for purposes of this Agreement, the
amount of such obligations shall be the capitalized amount thereof.

“Cash Management Agreement” shall mean any document, instrument, agreement,
arrangement or transaction with respect to cash management services and
includes, without limitation, any of the foregoing related to deposit accounts,
overdraft protection or automated clearing house transactions.

“Closing Date” shall mean September 15, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

“Collateral” shall mean each Obligated Party’s Properties described in and
subject to the Liens, privileges, priorities and security interests purported to
be created by any Security Instrument.

“Cover” when required by this Agreement for Letter of Credit Liabilities, shall
be effected by paying to the Administrative Agent in immediately available
funds, to be held by the Administrative Agent in a collateral account maintained
by the Administrative Agent at its Payment Office, an amount equal to 105% of
the maximum amount of each applicable Letter of Credit available for drawing at
any time.  Such amount shall be retained by the Administrative Agent in such
collateral account until such time as the same is no longer required under this
Agreement or the applicable Letter of Credit shall have expired and the
Reimbursement Obligations, if any, with respect thereto shall have been fully
satisfied, whichever occurs first.

“Credit Parties” shall mean Parent and each of its Subsidiaries (other than
Excluded Subsidiaries), including, without limitation, Borrower and Nebraska
Sub, collectively, and “Credit Party” shall mean any such Person individually.

“Current Financials” shall mean, as of any day, the financial statements and
other related information for any applicable period most recently required to be
delivered to the Lenders pursuant to Section 6.10(a) and Section 6.10(b).

“Default” shall mean an Event of Default or any condition or event which, with
notice or lapse of time or both, would constitute an Event of Default.

“Disbursement Account” shall have the meaning provided in Section 2.4(a).

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

4


--------------------------------------------------------------------------------




“Environmental Laws” shall mean any and all laws, statutes, ordinances, rules,
regulations, orders, or determinations of any Governmental Authority pertaining
to health or the environment in effect in any and all jurisdictions in which any
Credit Party is conducting or at any time has conducted business, or where any
Property of any Credit Party is located, or where any hazardous substances
generated by or disposed of by any of the Credit Parties are located, including,
but not limited to, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, and other environmental conservation or protection laws.  The term
“oil” shall have the meaning specified in OPA; the terms “hazardous substance”
and “release” shall have the meanings specified in CERCLA and “threatened
release” shall be used herein as it is used in CERCLA ; and the terms “solid
waste” and “disposal” (or “disposed”) shall have the meanings specified in RCRA;
provided, however, in the event either CERCLA or RCRA is amended so as to change
the meaning of any term defined thereby, such changed meaning shall apply on and
subsequent to the effective date of such amendment, and provided, further, that,
to the extent the laws of the relevant state in which any Property of any Credit
Party is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste” or “disposal” which is broader than that specified in
either OPA, CERCLA or RCRA, such broader meaning shall apply.

“Equity” shall mean shares of capital stock, all partnership, profits, capital
or member interest, all stock appreciation rights, all phantom stock or similar
rights, and all options, warrants or any other right to substitute for or
otherwise acquire the capital stock, partnership, profits, capital or member
interest, stock appreciation rights, phantom stock or similar rights of any
Person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute.

“ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) which together with any Credit Party would be deemed to be a
“single employer” within the meaning of Section 4001(b)(1) of ERISA or
Subsections 414(b), (c), (m) or (o) of the Code.

“ERISA Termination Event” shall mean (a) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived), (b) the
withdrawal of any Credit Party or any ERISA Affiliate from a Plan during a plan
year in which it was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA, (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination, each, under Section 4041(c) of
ERISA, (d) the receipt by a Credit Party or any ERISA Affiliate of any notice
relating to the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which could reasonably be expected to
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

5


--------------------------------------------------------------------------------




“Event of Default” shall have the meaning provided in Article 8.

“Excluded Subsidiary” shall mean, at any time, any Subsidiary of Parent whose
Property has a value (valued at the higher of cost (determined on a weighted
average cost basis) or market value as determined in accordance with GAAP
consistently applied at such time) in an aggregate amount less than $5,000,000
and who has not become a Guarantor pursuant to Section 6.9 hereof.  As of the
Closing Date, Aurora West, Mt. Vernon and Power are Excluded Subsidiaries.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender and the Issuing Bank (each, a “Payee”), (a) income or franchise Taxes
imposed on (or measured by) such Payee’s net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which any Credit Party is located, (c) any Taxes
imposed by reason of any present or former connection between such Payee and the
jurisdiction imposing such Tax, other than Taxes that would not have been
imposed but for this Agreement or any Financing Document, and (d) in the case of
a Foreign Lender, any withholding Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.20(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from Borrower
with respect to such withholding Tax pursuant to Section 2.20(a).

“Federal Funds Effective Rate” shall mean, for any day, the per annum rate equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Financing Documents” shall mean this Agreement, the Security Instruments, the
Applications, and the Borrowing Requests, together with any other written
document, instrument or agreement (other than participation, agency or similar
agreements among the Lenders or between any Lender and any other bank or
creditor with respect to any indebtedness or obligations of any Obligated Party
hereunder or thereunder) now or hereafter entered into in connection with the
Revolving Credit Loans, the Lender Indebtedness or the Collateral, as such
written documents, instruments or agreements may be amended, modified or
supplemented from time to time.

“Fiscal Quarter” shall mean the fiscal quarter of Parent, ending on the last day
of each March, June, September and December of each Fiscal Year.

“Fiscal Year” shall mean the fiscal year of Parent and Borrower ending on
December 31 of each year.

6


--------------------------------------------------------------------------------




“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Funded Indebtedness” shall mean, as to any Person, without duplication,
indebtedness of the type described in clause (a) of the definition of
“Indebtedness”.

“GAAP” shall mean generally accepted accounting principles as applied in
accordance with Section 1.2.

“Governmental Authority” shall mean any (domestic or foreign) federal, state,
province, county, city, municipal or other political subdivision or government,
department, commission, board, bureau, court, agency or any other
instrumentality of any of them, which exercises jurisdiction over any Obligated
Party or any Property (including, but not limited to, the use and/or sale
thereof) of any Obligated Party or any Plan.

“Governmental Requirement” shall mean any law, statute, code, ordinance, order,
rule, regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other direction or requirement (including, but not
limited to, any of the foregoing which relate to Environmental Laws, energy
regulations and occupational, safety and health standards or controls) of any
Governmental Authority.

“Guarantors” shall mean Parent and each current or future Subsidiary of Parent,
other than Borrower, collectively, and “Guarantor” shall mean each such Person
individually; provided, that, Nebraska Sub shall not be a Guarantor hereunder
unless and until Parent becomes the direct or indirect beneficial owner of 100%
of the Equity of Nebraska Sub; provided, further, that, no Excluded Subsidiary
shall be a Guarantor unless and until it satisfies the requirements of Section
6.9 hereof (at which time it shall no longer be an Excluded Subsidiary).

“Guaranty and Security Agreement” shall mean the Amended and Restated Guaranty
and Security Agreement executed by Borrower and each Guarantor dated as
of September 15, 2006, as amended, modified, renewed, supplemented or restated
from time to time.

“Hedging Agreement” shall mean any swap, cap, floor, collar, forward agreement,
futures or other protection agreement or option with respect to any such
transaction, designed to hedge against fluctuations in interest rates, commodity
prices, currency exchange rates or financial market conditions, other than any
agreement or other arrangement requiring physical delivery.

“Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Lender Indebtedness,
owed to it under the law of any jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding other provisions of this Agreement, or
under the law of the United States of America applicable to such Lender and the
transactions contemplated hereunder, which would permit such Lender to contract
for, charge, take, reserve or receive a greater amount of interest than under
such jurisdiction’s law.

7


--------------------------------------------------------------------------------




“Historical Financials” shall mean (a) the audited consolidated balance sheet
and statement of income (loss) of Holdco prepared as of December 31, 2005 and
(b) the unaudited consolidated balance sheet and consolidating statement of
income (loss) for Holdco and its consolidated Subsidiaries prepared as of June
30, 2006.

“Holdco” shall mean Aventine Renewable Energy Holdings, Inc., a Delaware
corporation.

“Indebtedness” of any Person shall mean:

(a)           all obligations of such Person for borrowed money and obligations
evidenced by bonds, debentures, notes, bankers’ acceptances or other similar
instruments;

(b)           all obligations of such Person (whether contingent or otherwise)
in respect of letters of credit, surety or other bonds and similar instruments;

(c)           all obligations of such Person to pay the deferred purchase price
of Property or services, other than trade payables from time to time incurred in
the ordinary course of business which do not remain unpaid more than 60 days
past the due date specified in the invoice or specified in any contract pursuant
to which such payable arises (other than such trade payables as are being
disputed in good faith by the applicable Credit Party and with respect to which
reserves have been established satisfactory to Administrative Agent in its sole
but reasonable discretion) ;

(d)           all Capital Lease Obligations in respect of which such Person is
liable, contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss;

(e)           all guaranties (direct or indirect), and other contingent
obligations of such Person in respect of, or obligations to purchase or
otherwise acquire or to assure payment of, Indebtedness of other Persons;

(f)            all obligations and indebtedness of other Persons secured by any
Lien upon Property owned by such Person, whether or not assumed;

(g)           all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or financial covenants of other
Persons (excluding, in the case of the Credit Parties, commitments of any Credit
Party to invest in Marketing Alliance Partners);

(h)           all obligations of such Person to deliver goods or services in
consideration of advance payments but excluding payments for the purchase of
inventory made not more than seven (7) days in advance of the physical delivery
of such inventory to the applicable purchaser, but only to the extent such
advance payments are required by Borrower in the ordinary course of business to
address credit concerns pertaining to such purchaser; and

(i)            any “synthetic lease,” “tax retained operating lease” or similar
lease financing arrangements under which the tenant is treated as the owner of
property for tax purposes but such lease is treated as an operating lease in
accordance with GAAP.

8


--------------------------------------------------------------------------------




“Indemnified Taxes” shall mean Taxes arising from any payment made or action
taken hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any Financing Document other than Excluded
Taxes.

“Interest Period” shall mean, with respect to each Borrowing of LIBOR Loans, an
interest period complying with the terms and provisions of Section 2.7.

“ISP98” shall have the meaning provided in Section 2.3(b)(i).

“Issuing Bank” shall mean, for each Letter of Credit, JPMorgan Chase as the
issuing bank for such Letter of Credit.

“JPMorgan Chase” shall mean JPMorgan Chase Bank, N.A. in its individual capacity
as a Lender or as the Issuing Bank, as the case may be, and not as the
Administrative Agent.

“Lender” shall have the meaning set forth in the initial paragraph hereof.

“Lender Affiliate” shall mean (a) with respect to any Lender (i) an Affiliate of
such Lender, or (ii) any entity (whether a corporation, partnership, limited
liability company, trust or otherwise) that is engaged in making, purchasing,
holding or otherwise investing in bank loans and similar extensions of credit in
the ordinary course of its business and is administered or managed by a Lender
or an Affiliate of such Lender, and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Lender Indebtedness” shall mean any and all amounts owing or to be owing by any
Obligated Party to the Administrative Agent, the Issuing Bank, the Lenders or
any Secured Affiliate with respect to or in connection with the Revolving Credit
Loans, any Letter of Credit Liabilities, any Hedging Agreement, any Cash
Management Agreement, this Agreement, or any other Financing Document.

“Lending Office” shall mean, for each Lender, the office specified opposite such
Lender’s name on the signature pages hereof, or in the Assignment and Acceptance
pursuant to which it became a Lender, with respect to each Type of Revolving
Credit Loan, or such other office as such Lender may designate in writing from
time to time to Borrower and the Administrative Agent with respect to such Type
of Revolving Credit Loan.

“Letter of Credit Liabilities” shall mean, at any time and in respect of any
Letter of Credit, the sum of (a) the amount available for drawings under such
Letter of Credit as of the date of determination plus (b) the aggregate unpaid
amount of all Reimbursement Obligations due and payable as of the date of
determination in respect of previous drawings made under such Letter of Credit
less (c) the amount of Cover as of the date of determination.

“Letters of Credit” shall have the meaning provided in Section 2.3(a).

“LIBOR Loan” shall mean a Revolving Credit Loan bearing interest at the rate
provided in Section 2.6(b).

9


--------------------------------------------------------------------------------




“LIBOR Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, the product of (a) (i) the interest rate per annum shown on
page 3750 of the Dow Jones & Company Telerate screen or any successor page as
the composite offered rate for London interbank deposits with a period
comparable to the Interest Period for such LIBOR Loan, as shown under the
heading “USD” at 11:00 A.M. (London time) two Business Days prior to the first
day of such Interest Period or (ii) if the rate in clause (a) of this definition
is not shown for any particular day, the average interest rate per annum
(rounded upwards, if necessary, to the next 1/16th of 1%) offered to the
Administrative Agent in the London interbank market for Dollar deposits of
amounts in funds comparable to the principal amount of the LIBOR Loan to which
such LIBOR Rate is to be applicable with maturities comparable to the Interest
Period for which such LIBOR Rate will apply as of approximately 9:00 a.m.
(Chicago, Illinois time) two Business Days prior to the commencement of such
Interest Period, times (b) Statutory Reserves.

“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on contract, constitutional, common, or statutory law, and including,
but not limited to, the lien or security interest arising from a mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes.  The term “Lien” shall
include reservations, exceptions, encroachments, easements, rights of way, liens
and other statutory, constitutional, or common law rights of landlords, leases
and other title exceptions and encumbrances affecting Property.  For the
purposes of this Agreement, any Credit Party shall be deemed to be the owner of
any Property which it has acquired or holds subject to a conditional sale
agreement, financing lease or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.

“Make-Whole Amount” shall have the meaning set forth in Section 2.20(c).

“Margin Stock” shall have the meaning provided in Regulations U and X.

“Marketing Alliance Partner” shall mean a Person with whom Borrower has entered
into a contract pursuant to which Borrower purchases and resells all or a
material portion of such Person’s ethanol production for the stated term of such
contract (including any of the foregoing entered into after the Closing Date).

“Material Adverse Change” shall mean the occurrence or existence of any event,
condition or circumstance that has had, or could reasonably be expected to have,
a Material Adverse Effect.

“Material Adverse Effect” shall mean any material and adverse effect on (a) the
ability of Borrower or any Guarantor to pay and perform its obligations under
and comply with the terms and conditions of this Agreement and the other
Financing Documents in accordance with their respective terms, (b) the rights
and remedies of the Administrative Agent, the Lenders and the Secured Affiliates
under any of the Financing Documents, (c) the validity or enforceability of any
of the Financing Documents, or (d) the perfection or priority of any of the
Liens purported to be granted to the Administrative Agent pursuant to any of the
Security Instruments.

10


--------------------------------------------------------------------------------




“Material Provision” shall have the meaning provided in Section 8.11.

“Maximum Available Amount” shall mean, at any date, an amount equal to the
lesser of (a) the aggregate Revolving Credit Commitments as of such date, and
(b) the sum of (i) 75% of Accounts Receivable and (ii) 50% of Reported
Inventory, in the case of both (i) and (ii) as reflected on the Current
Financials.

“Mortgage” shall mean the Mortgage, Assignment, Security Agreement and Financing
Statement dated May 30, 2003, executed by Borrower in favor of the
Administrative Agent.

“Mt. Vernon” shall mean Aventine Renewable Energy – Mt. Vernon, LLC, a Delaware
limited liability company.

“Nebraska Sub” shall mean Nebraska Energy, L.L.C., a Kansas limited liability
company.

“New Subsidiary” shall have the meaning provided in Section 6.9.

“Non-Repeating Representations and Warranties” shall mean the representations
and warranties set forth in Section 5.7, the first sentence of Section 5.18, and
the last sentence of Section 5.22.

“Obligated Party” shall mean each Credit Party, Holdco and each other Person
which is now, or hereafter becomes, a party to any Financing Document pursuant
to which such Person (a) becomes obligated to repay all or any part of the
Lender Indebtedness (whether as primary obligor, guarantor, endorser, surety or
otherwise), (b) subjects any Property of such Person to a Lien securing all or
any Lender Indebtedness, or (c) otherwise provides credit support for all or any
part of the Lender Indebtedness or assures any Lender, the Administrative Agent
or any Secured Affiliate against loss in respect of the Lender Indebtedness.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made or action taken hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any Financing
Document.

“Parent” shall mean Aventine Renewable Energy, LLC, a Delaware limited liability
company.

“Payment Office” shall mean the Administrative Agent’s office located at 10
South Dearborn, Chicago, Illinois 60670 (or such other office or individual as
the Administrative Agent may hereafter designate in writing to the other parties
hereto).

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Permitted Liens” shall have the meaning provided in Section 7.3.

11


--------------------------------------------------------------------------------




“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, trust or other entity (including, but not limited to, the
Obligated Parties), or any government or political subdivision or agency,
department or instrumentality thereof.

“Plan” shall mean any employee pension benefit plan subject to the provisions of
Title IV of ERISA, which (a) is currently or hereafter sponsored, maintained or
contributed to by any Credit Party or an ERISA Affiliate, or (b) was at any time
during the five preceding Fiscal Years sponsored, maintained or contributed to
by any Credit Party or an ERISA Affiliate.

“Power” means Aventine Power, LLC, a Delaware limited liability company.

“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime rate, effective as of the date announced as the
effective date of any change in such prime rate.  Without notice to Borrower or
any other Person, the Prime Rate shall change automatically from time to time as
and in the amount by which such prime rate shall fluctuate.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Administrative Agent may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

“Recovery Event” shall mean any settlement of or payment in respect of any
Property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Credit Party.

“Register” shall have the meaning provided in Section 10.7(c).

“Regulation D,” “Regulation U” and “Regulation X” shall mean, respectively,
Regulation D under the Securities Act of 1933, as amended or modified from time
to time, and Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System, as such regulations are from time to time in effect and
any successor regulations thereto.

“Reimbursement Obligations” shall mean, at any date, the obligations of Borrower
then outstanding in respect of the Letters of Credit, to reimburse the
Administrative Agent for the account of the Issuing Bank for the amount paid by
the Issuing Bank in respect of any drawings under the Letters of Credit.

“Reported Inventory” shall mean all “inventory” of Borrower that, in conformity
with GAAP, is included in “inventory” in the financial statements of Borrower.

“Request for Letters of Credit” shall mean a request for Letters of Credit
pursuant to Section 2.3(b)(i), substantially in the form attached as Exhibit B.

12


--------------------------------------------------------------------------------




“Required Lenders” shall mean Lenders with an aggregate Revolving Credit
Percentage of 66.67% or more.

“Responsible Officer” shall mean, with respect to any corporation, the chairman
of the board, the president, any vice president, the chief executive officer,
the chief operating officer, chief accounting and compliance officer, or the
chief financial officer, or any equivalent officer (regardless of his or her
title), and, in respect of financial or accounting matters, the chief financial
officer, the vice president of finance, chief accounting and compliance officer,
the treasurer, the controller, director of finance, or any equivalent officer
(regardless of his or her title).

“Revolving Credit Commitment” shall have the meaning provided in Section 2.1(c).

“Revolving Credit Exposure” shall mean, at any date and as to each Lender, the
sum of (a) the aggregate principal amount of the Revolving Credit Loans made by
such Lender outstanding as of such date plus (b) such Lender’s Revolving Credit
Percentage of the aggregate amount of all Letter of Credit Liabilities as of
such date.

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(a).  The
Revolving Credit Loans shall not include any Letter of Credit Liabilities.

“Revolving Credit Maturity Date” shall mean September 14, 2007.

“Revolving Credit Percentage” shall mean, as to any Lender, the percentage of
the aggregate Revolving Credit Commitments constituted by its Revolving Credit
Commitment (or, if the Revolving Credit Commitments have terminated or expired,
the percentage which such Lender’s Revolving Credit Exposure at such time
constitutes of the Aggregate Revolving Credit Exposure at such time).

“Schedules” shall mean the Schedules to this Agreement.

“Secured Affiliate” shall mean any Affiliate of any Lender at the time that such
Affiliate has entered into a Hedging Agreement or Cash Management Agreement with
any of the Credit Parties with the obligations of such Credit Parties thereunder
being secured by one or more Security Instruments

“Security Instruments” shall mean the Guaranty and Security Agreement, the
Mortgage and any and all other agreements or instruments now or hereafter
executed and delivered by any Obligated Party or any other Person as security
for the payment or performance of the Lender Indebtedness, as any of the
foregoing may be amended, modified, renewed, supplemented or restated from time
to time.

“Solvent” shall mean with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liabilities of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such

13


--------------------------------------------------------------------------------




Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small amount of capital.

“Standby Letter of Credit” shall mean a letter of credit that (a) is used in
lieu or in support of performance guarantees or performance, surety or other
similar bonds (but expressly excluding stay and appeal bonds) arising in the
ordinary course of business, (b) is used in lieu or in support of stay or appeal
bonds, (c) supports the payment of insurance premiums for casualty insurance
carried by Borrower, or (d) supports payment or performance for identified
purchases or exchanges of products or services in the ordinary course of
business.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum applicable reserve percentages, including
any marginal, special, emergency or supplemental reserves (expressed as a
decimal) established by the Board of Governors of the Federal Reserve System and
any other banking authority to which the Lenders are subject for Eurocurrency
Liabilities (as defined in Regulation D) or any other category of deposits or
liabilities by reference to which the LIBOR Rate is determined.  Such reserve
percentages shall include those imposed pursuant to Regulation D.  LIBOR Loans
shall be deemed to constitute Eurocurrency Liabilities and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D.  Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

“Subsidiary” of any Person shall mean a corporation, limited liability company,
partnership or other entity of which a majority of the outstanding Voting Equity
is owned by such Person, by one or more Subsidiaries of such Person, or by such
Person and one or more of its Subsidiaries.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 “Type” of Revolving Credit Loan shall mean a Base Rate Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York or, where applicable as to specific Collateral, any other
relevant state.

“Voting Equity” of any Person shall mean Equity of such Person which ordinarily
has voting power for the election of directors (or persons performing similar
functions) of such Person, whether at all times or only so long as no senior
class of securities has such voting power by reason of any contingency.

Section 1.2                     Accounting Terms and Determinations.  Unless
otherwise defined or specified herein, all accounting terms shall be construed
herein, all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared, in accordance
with GAAP as in effect from time to time; provided, that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment of
Section 7.1 hereof or the definitions related thereto to eliminate the effect of
any change occurring after

14


--------------------------------------------------------------------------------




the date hereof in GAAP or in the application thereof (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment of
Section 7.1 hereof or the definitions related thereto for such purpose),
regardless of whether such notice is given before or after such change in GAAP
or in the application thereof, then such provision shall be applied on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.

Section 1.3                     Other Definitional Terms.  The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and article, section, schedule, exhibit and like references are
to this Agreement unless otherwise specified.

ARTICLE 2
AMOUNT AND TERMS OF LOANS

 

Section 2.1                     Loans and Commitments.

(a)           Revolving Credit Loans.  Subject to the terms and conditions and
relying on the representations and warranties contained herein, each Lender
severally agrees to make, on the Closing Date and on any Business Day from and
after the Closing Date, but prior to the Revolving Credit Maturity Date,
revolving credit loans (each a “Revolving Credit Loan”) to Borrower.

(b)           Types of Loans.  The Revolving Credit Loans made pursuant hereto
by each Lender shall, at the option of Borrower, be either Base Rate Loans or
LIBOR Loans and may be continued or converted pursuant to Section 2.11; provided
that, except as otherwise specifically provided herein, all Revolving Credit
Loans made pursuant to the same Borrowing shall be of the same Type.

(c)           Revolving Credit Commitments.  Each Lender’s Revolving Credit
Exposure shall not exceed at any one time the amount set forth opposite such
Lender’s name on Annex I under the caption “Revolving Credit Commitment” (as the
same may be reduced pursuant to Section 2.9 or Section 2.10 or otherwise from
time to time modified pursuant to Section 10.7, its “Revolving Credit
Commitment,” and collectively for all Lenders, the “Revolving Credit
Commitments”); provided, however, that, subject to the last sentence of Section
2.10(b), the Aggregate Revolving Credit Exposure at any one time outstanding
shall not exceed the Maximum Available Amount in effect at such time; and
provided, further, that, subject to the last sentence of Section 2.10(b),
Borrower shall not be permitted to obtain Borrowings of Revolving Credit Loans
hereunder at anytime in excess of the Availability at such time (calculated
immediately prior to giving effect to such Borrowings).  There may be more than
one Borrowing with respect to Revolving Credit Loans on any day.  Within the
foregoing limits and subject to the conditions set out in Article 3, Borrower
may obtain Borrowings of Revolving Credit Loans, repay or prepay such Revolving
Credit Loans, and reborrow such Revolving Credit Loans.

15


--------------------------------------------------------------------------------




(d)           Amounts of Borrowings, etc.  The aggregate principal amount of
each Borrowing (i) of LIBOR Loans shall be (A) in an amount not less than
$500,000 and (B) in an integral multiple of $100,000 and (ii) of Base Rate Loans
shall be (A) in an amount not less than $100,000 and (B) in an integral multiple
of $10,000.  Borrowings of more than one Type may be outstanding at the same
time; provided, however, that Borrower shall not be entitled to request any
Borrowing that, if made, would result in an aggregate of more than five separate
Borrowings of LIBOR Loans being outstanding at any one time.  For purposes of
the foregoing, Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.

Section 2.2                     Borrowing Requests.

(a)           Borrowing Requests.  Whenever Borrower desires to make a Borrowing
hereunder, it shall give Advance Notice in the form of a Borrowing Request,
specifying, subject to the provisions hereof, (i) the aggregate principal amount
of the Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the
date of such Borrowing (which shall be a Business Day), (iii) whether the
Revolving Credit Loans being made pursuant to such Borrowing are to be Base Rate
Loans or LIBOR Loans, and (iv) in the case of LIBOR Loans, the Interest Period
to be applicable thereto.

(b)           Notice by Administrative Agent.  The Administrative Agent shall
promptly (and, if any Borrowing Request is received prior to 11:00 a.m.,
Chicago, Illinois time, on the same Business Day received) give each Lender
telecopy or telephonic notice (and, in the case of telephonic notices, confirmed
by telecopy or otherwise in writing) of the proposed Borrowing, of such Lender’s
Revolving Credit Percentage thereof and of the other matters covered by the
Advance Notice.  Borrower hereby waives the right to dispute the Administrative
Agent’s record of the terms of such telephonic notice, absent manifest error.

Section 2.3                     Letters of Credit.

(a)           Issuance of Letters of Credit.  Subject to the terms and
conditions hereof, Borrower shall have the right, in addition to Revolving
Credit Loans provided for in Section 2.1, to utilize the Revolving Credit
Commitments from time to time prior to the date which is thirty (30) days prior
to the Revolving Credit Maturity Date by obtaining the issuance of Standby
Letters of Credit for the account of Borrower by the Issuing Bank if Borrower
shall so request in the notice referred to in Section 2.3(b)(i) (such letters of
credit and any outstanding letters of credit issued under and pursuant to the
Existing Credit Agreement being collectively referred to as the “Letters of
Credit”); provided, however, that Borrower shall not be permitted to obtain the
issuance of Letters of Credit hereunder at anytime in excess of the Availability
at such time (calculated immediately prior to giving effect to the issuance of
such Letters of Credit) and the aggregate of all Letter of Credit Liabilities at
any one time outstanding shall not exceed $30,000,000.  The Letters of Credit
shall be denominated in Dollars and may be issued to support obligations of
Borrower permitted pursuant to this Agreement.  Upon the date of the issuance of
a Letter of Credit, the Issuing Bank shall be deemed, without further

16


--------------------------------------------------------------------------------




action by any party hereto, to have sold to each Lender, and each Lender shall
be deemed, without further action by any party hereto, to have purchased from
such Issuing Bank, a participation, to the extent of such Lender’s Revolving
Credit Percentage, in the Letter of Credit and the related Letter of Credit
Liabilities.  No Letter of Credit issued pursuant to this Agreement shall have
an expiry date of one year after the date of issuance.

(b)           Additional Letter of Credit Provisions.  The following additional
provisions shall apply to each Letter of Credit:

(i)            Borrower shall give the Administrative Agent and the Issuing Bank
at least three Business Days’ prior notice (effective upon receipt) in the form
of a Request for Letters of Credit, or in each case, such shorter period as may
be agreed to by the Administrative Agent and the Issuing Bank, specifying the
date such Letter of Credit is to be issued (which shall be a Business Day) and
describing: (A) the face amount of the Letter of Credit, (B) the expiration date
of the Letter of Credit, (C) the name and address of the beneficiary, (D) such
information concerning the transaction proposed to be supported by such Letter
of Credit as the Administrative Agent or the Issuing Bank may reasonably
request, (E) such other information and documents relating to the Letter of
Credit as the Administrative Agent or the Issuing Bank may reasonably request,
and (F) a precise description of documents and the verbatim text of any
certificate to be presented by the beneficiary, which, if presented prior to the
expiry date of the Letter of Credit, would require the Issuing Bank to make
payment under the Letter of Credit; provided, that, the Issuing Bank, in its
reasonable judgment, may require changes in such documents and certificates. 
Each such notice shall be accompanied by the Issuing Bank’s Application and by a
certificate executed by a Responsible Officer setting forth calculations
evidencing availability for such Letter of Credit pursuant to Section 2.3(b)(ii)
and stating that all conditions precedent to such issuance have been satisfied. 
Each Letter of Credit shall, to the extent not inconsistent with the express
terms hereof or the applicable Application, be subject to the International
Standby Practices, 1998, International Chamber of Commerce Publication No. 590
(the “ISP98”) and shall, as to matters not governed by the ISP98, be governed
by, and construed and interpreted in accordance with, the laws of the State of
New York.

(ii)           Subject to the last sentence of Section 2.10(b), no Letter of
Credit may be issued if, after giving effect thereto, the Aggregate Revolving
Credit Exposure would exceed the Maximum Available Amount.  On each day during
the period commencing with the issuance of any Letter of Credit and until such
Letter of Credit shall have expired or shall have been terminated, the Revolving
Credit Commitment of each Lender shall be deemed to be utilized for all purposes
hereof in an amount equal to such Lender’s Revolving Credit Percentage of the
amount of the Letter of Credit Liabilities related to such Letter of Credit.

(iii)          Upon receipt from the beneficiary of any Letter of Credit of any
demand for payment thereunder, the Issuing Bank shall promptly notify Borrower

17


--------------------------------------------------------------------------------




and the Administrative Agent of such demand (provided, that, the failure of the
Issuing Bank to give such notice shall not affect the Reimbursement Obligations
of Borrower hereunder) and Borrower shall immediately, and in any event no later
than 9:00 a.m. (Chicago, Illinois time) on the date of such drawing, reimburse
the Administrative Agent for the account of the Issuing Bank for any amount paid
by the Issuing Bank upon any drawing under any Letter of Credit, without
presentment, demand, protest or other formalities of any kind in an amount, in
same day funds, equal to the amount of such drawing.  Unless prior to 9:00 a.m.
(Chicago, Illinois time) on the date of such drawing, Borrower shall have either
notified the Issuing Bank and the Administrative Agent that Borrower intends to
reimburse the Administrative Agent for the account of the Issuing Bank for the
amount of such drawing with funds other than the proceeds of Revolving Credit
Loans or delivered to the Administrative Agent a Borrowing Request for Revolving
Credit Loans in an amount equal to such drawing, Borrower will be deemed to have
given a Borrowing Request to the Administrative Agent requesting that the
Lenders make Revolving Credit Loans which shall be Base Rate Loans on the date
on which such drawing is honored in an amount equal to the amount of such
drawing; provided, that, such Revolving Credit Loans shall be subject to (A) the
satisfaction of the conditions in Article 3 and (B) the existence of Revolving
Credit Loan availability pursuant to Section 2.1(c) hereof (after giving effect
to repayment of the applicable Reimbursement Obligations with the proceeds of
the proposed Revolving Credit Loans).  Subject to the preceding sentence, if so
requested by the Administrative Agent, each of the Lenders shall, on the date of
such drawing, make such Revolving Credit Loans in an amount equal to such
Lender’s Revolving Credit Percentage of such drawing or the full amount of the
unused Revolving Credit Loan available pursuant to Section 2.1(c), as
applicable, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank to the extent of such
proceeds.

(iv)          Thirty (30) days prior to the Revolving Credit Maturity Date (the
“Cover Date”), Borrower shall immediately, and in any event no later than 9:00
a.m. (Chicago, Illinois time) on the Cover Date, deliver Cover for any Letters
of Credit then outstanding.  Unless prior to 9:00 a.m. (Chicago, Illinois time)
on the Cover Date, Borrower shall have delivered such Cover, Borrower will be
deemed to have given a Borrowing Request to the Administrative Agent requesting
that the Lenders make Revolving Credit Loans which shall be Base Rate Loans on
the Cover Date in an amount equal to the Cover for all Letters of Credit then
outstanding (or the full amount of the unused Revolving Credit Loans then
available, if such amount is less than the aggregate Cover required).

(v)           If Borrower fails to reimburse the Issuing Bank as provided in
clause (iii) or (iv) above for any reason, including, but not limited to,
failure to satisfy the conditions in Article 3 or insufficient unused Revolving
Credit Loan availability pursuant to Section 2.1(c), the Issuing Bank shall
promptly notify the Administrative Agent and the Administrative Agent shall
notify each Lender of the unreimbursed amount of such drawing and of such
Lender’s respective

18


--------------------------------------------------------------------------------




participation therein based on such Lender’s Revolving Credit Percentage.  Each
Lender will pay to the Administrative Agent for the account of the Issuing Bank
on the date of such notice an amount equal to such Lender’s Revolving Credit
Percentage of such unreimbursed drawing (or, if such notice is made after 12:00
noon (Chicago, Illinois time) on such date, on the next succeeding Business
Day).  If any Lender fails to make available to the Issuing Bank the amount of
such Lender’s participation in such Letter of Credit as provided in this clause
(v), the Issuing Bank shall be entitled to recover such amount on demand from
such Lender together with interest at the Federal Funds Effective Rate for one
Business Day and thereafter at the Base Rate.  Nothing in this clause (v) shall
be deemed to prejudice the right of any Lender to recover from the Issuing Bank
any amounts made available by such Lender to the Issuing Bank pursuant to this
clause (v) if it is determined by a court of competent jurisdiction that the
payment with respect to a Letter of Credit by the Issuing Bank was wrongful and
such wrongful payment was the result of gross negligence or willful misconduct
on the part of the Issuing Bank.  The Issuing Bank shall pay to the
Administrative Agent, and the Administrative Agent to each Lender, such Lender’s
Revolving Credit Percentage of all amounts received from Borrower for payment,
in whole or in part, of the Reimbursement Obligations in respect of any Letter
of Credit, but only to the extent such Lender has made payment to the Issuing
Bank in respect of such Letter of Credit pursuant to this clause (v).

(vi)          The issuance by the Issuing Bank of each Letter of Credit shall,
in addition to the conditions precedent set forth in Article 3, be subject to
the conditions precedent that such Letter of Credit shall be in the form and
contain such terms as shall be reasonably satisfactory to the Issuing Bank, and
that Borrower shall have executed and delivered such other instruments and
agreements relating to the Letter of Credit as the Issuing Bank shall have
reasonably requested and that are not inconsistent with the terms of this
Agreement, including the Issuing Bank’s Application therefor.  In the event of a
conflict between the terms of this Agreement and the terms of any Application,
the terms of this Agreement shall control.

(vii)         AS BETWEEN BORROWER AND THE ISSUING BANK, BORROWER ASSUMES ALL
RISKS OF THE ACTS AND OMISSIONS OF OR MISUSE OF THE LETTERS OF CREDIT ISSUED BY
THE ISSUING BANK BY THE RESPECTIVE BENEFICIARIES OF SUCH LETTERS OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE ISSUING BANK SHALL NOT
BE RESPONSIBLE: (A) FOR THE FORM, VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS
OR LEGAL EFFECT OF ANY DOCUMENT SUBMITTED BY ANY PERSON IN CONNECTION WITH THE
APPLICATION FOR OR ISSUANCE OF SUCH LETTERS OF CREDIT, EVEN IF IT SHOULD IN FACT
PROVE TO BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE, FRAUDULENT
OR FORGED; (B) FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR

19


--------------------------------------------------------------------------------




ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN ANY SUCH LETTER OF CREDIT OR THE
RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH
MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON; (C) FOR ERRORS,
OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES,
BY MAIL, CABLE, TELEGRAPH, TELEX OR OTHERWISE, WHETHER OR NOT THEY ARE IN
CIPHER; (D) FOR ERRORS IN INTERPRETATION OF TECHNICAL TERMS; (E) FOR ANY LOSS OR
DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE
A DRAWING UNDER ANY SUCH LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (F) FOR
THE MISAPPLICATION BY THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT OF THE
PROCEEDS OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; AND (G) FOR ANY
CONSEQUENCES ARISING FROM CAUSES BEYOND THE CONTROL OF THE ISSUING BANK,
INCLUDING, WITHOUT LIMITATION, THE ACTIONS OF ANY GOVERNMENTAL AUTHORITY.  NONE
OF THE ABOVE SHALL AFFECT, IMPAIR, OR PREVENT THE VESTING OF ANY OF THE ISSUING
BANK’S RIGHTS OR POWERS HEREUNDER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN CLAUSE (G) ABOVE, BORROWER SHALL NOT ASSUME ANY RISK AND SHALL HAVE
NO OBLIGATION TO INDEMNIFY THE ISSUING BANK IN RESPECT OF, AND THE ISSUING BANK
WILL NOT BE EXCULPATED FROM (BUT SUBJECT TO SECTION 10.8), ANY LIABILITY
INCURRED BY THE ISSUING BANK ARISING PRIMARILY OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE ISSUING BANK, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION.

(viii)        The Issuing Bank will send to Borrower and the Administrative
Agent immediately upon issuance of any Letter of Credit, or an amendment
thereto, a true and complete copy of such Letter of Credit, or such amendment
thereto.  Upon issuance of any Letter of Credit or an amendment thereto, the
Administrative Agent shall promptly notify each Lender of the terms of such
Letter of Credit or amendment thereto, and of such Lender’s Revolving Credit
Percentage of the amount of such Letter of Credit or amendment thereto, and the
Administrative Agent shall provide to each Lender a copy of such Letter of
Credit or such amendment thereto.  Upon cancellation or termination of any
Letter of Credit, the Issuing Bank shall promptly notify the Administrative
Agent and Borrower, and the Administrative Agent will then promptly notify each
Lender, of such cancellation or termination.

The obligation of Borrower to reimburse the Issuing Bank for Reimbursement
Obligations with regard to the Letters of Credit issued by it, and the
obligations of the Lenders under clause (v), shall be unconditional and
irrevocable and shall be paid strictly in accordance

20


--------------------------------------------------------------------------------




with the terms of this Agreement and under all circumstances including, without
limitation, the following circumstances:

(A)          any lack of validity or enforceability of any Letter of Credit;

(B)           the existence of any claim, set-off, defense or other right that
any Credit Party may have at any time against a beneficiary or any transferee of
any Letter of Credit (or any Persons for whom any such transferee may be
acting), any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between any Credit Party and the
beneficiary for which the Letter of Credit was procured) other than a defense
based on the gross negligence (as opposed to ordinary negligence) or willful
misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction;

(C)           any draft, demand, certificate or any other document presented
under any Letter of Credit is proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein is untrue or inaccurate in
any respect;

(D)          any adverse change in the condition (financial or otherwise) of any
of the Credit Parties;

(E)           any breach of this Agreement or any other Financing Document by
any Credit Party, the Administrative Agent or any Lender (other than the Issuing
Bank);

(F)           any other circumstance or happening whatsoever which is similar to
any of the foregoing; provided, that, such other occurrence or happening is not
the result of the gross negligence (as opposed to ordinary negligence) or
willful misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction; or

(G)           the fact that a Default shall have occurred and be continuing.

Section 2.4                     Disbursement of Funds.

(a)           Availability.  No later than 11:00 a.m. (or, in the case of Base
Rate Loans, 12:00 noon) (Chicago, Illinois time) on the date of each Borrowing,
each Lender will make available to the Administrative Agent such Lender’s
Revolving Credit Percentage of the principal amount of the Borrowing requested
to be made on such date reduced by the principal amount of Revolving Credit
Loans (if any) of such Lender maturing on such date, in Dollars and in
immediately available funds at the Payment Office.  The Administrative Agent
will make available to Borrower at the Payment Office the aggregate of the
amounts (if any) so made available by the Lenders by depositing such

21


--------------------------------------------------------------------------------




amounts, in immediately available funds, to the accounts of Borrower, maintained
with the Administrative Agent, designated by Borrower for such purpose
(collectively, the “Disbursement Account”) (on the date hereof, such accounts
being account numbers 601 867 419 (styled “Accounts Payable Controlled
Disbursement Account”) and 323 366 619 (styled “Operating Account”)), not later
than 2:00 p.m. (Chicago, Illinois time) on the date of each Borrowing.  To the
extent that any Lender Indebtedness is due and owing on the date of a requested
Borrowing of Revolving Credit Loans, the Lenders shall apply the proceeds of the
Revolving Credit Loans then being made, to the extent thereof, to the repayment
of such Lender Indebtedness, such Revolving Credit Loans or Reimbursement
Obligations and repayments intended to be a contemporaneous exchange.

(b)           Funds to the Administrative Agent.  Unless the Administrative
Agent shall have been notified by any Lender prior to the date of a Borrowing
that such Lender does not intend to make available to the Administrative Agent
such Lender’s Revolving Credit Percentage of the Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date, and the Administrative Agent
may make available to or for the account of Borrower a corresponding amount.  If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender on the date of a Borrowing, the Administrative Agent shall
be entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Effective Rate for a period of three
(3) Business Days after the date due and at the rate applicable to Base Rate
Loans pursuant to Section 2.6(a) thereafter.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for the Borrowing which includes such amount
paid.  Nothing in this Section 2.4(b) shall be deemed to relieve any Lender from
its obligation to fulfill its Revolving Credit Commitments hereunder or to
prejudice any rights which Borrower may have against any Lender as a result of
any default by such Lender hereunder.

(c)           Lenders’ Responsibilities.  No Lender shall be responsible for any
default by any other Lender in its obligation to make Revolving Credit Loans
hereunder, and each Lender shall be obligated to make only such Revolving Credit
Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to fulfill its Revolving Credit Commitment hereunder.

Section 2.5                     Evidence of Debt.  Any Lender may request that
the Revolving Credit Loans made by it be evidenced by a promissory note.  In
such event, Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Revolving Credit Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.7) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

22


--------------------------------------------------------------------------------


Section 2.6                     Interest.  In all cases subject to Section
10.12:

(a)           Base Rate Loans.  Subject to Section 2.6(c), Borrower agrees to
pay interest in respect of the unpaid principal amount of each Base Rate Loan
from the date thereof until payment in full thereof at a rate per annum which
shall be, for any day, equal to the sum of the relevant Applicable Margin plus
the Base Rate in effect on such day, but in no event to exceed the Highest
Lawful Rate.  The term “Base Rate” shall mean, for any day, the highest of (i)
the Prime Rate in effect on such day, and (ii) one-half of one percent (½%) plus
the Federal Funds Effective Rate in effect for such day (rounded upwards, if
necessary, to the nearest 1/16th of 1%), but in no event to exceed the Highest
Lawful Rate.  For purposes of this Agreement, any change in the Base Rate due to
a change in the Federal Funds Effective Rate or the Prime Rate shall be
effective as of the opening of business on the effective date of such change in
the Federal Funds Effective Rate or the Prime Rate, as the case may be.  If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive and binding, absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including, but not
limited to, the inability of the Administrative Agent to obtain sufficient bids
or publications in accordance with the terms hereof, the Base Rate shall be the
Prime Rate until the circumstances giving rise to such inability no longer
exist.

(b)           LIBOR Loans.  Subject to Section 2.6(c), Borrower agrees to pay
interest in respect of the unpaid principal amount of each LIBOR Loan from the
date thereof until payment in full thereof at a rate per annum which shall be
equal to the sum of the relevant Applicable Margin plus the LIBOR Rate, but in
no event to exceed the Highest Lawful Rate.

(c)           Default Interest.  During the continuance of any Event of Default,
interest shall accrue on the outstanding Lender Indebtedness, to the maximum
extent permitted by law, at a rate per annum equal to (i) in the case of any
LIBOR Loan, the rate that would be applicable under Section 2.6(b) to such LIBOR
Loan, plus 2% per annum, and (ii) in the case of any other amount comprising a
part of the Lender Indebtedness, the rate that would be applicable under Section
2.6(a) to a Base Rate Loan, plus 2% per annum, but in no event to exceed the
Highest Lawful Rate; provided, that, the Administrative Agent shall give written
notice of the accrual of default interest but the failure of the Administrative
Agent to give such notice shall not affect the validity or timing of the accrual
of such default interest.

(d)           Interest Payment Dates.  Interest on each Revolving Credit Loan
shall accrue from and including the date of such Revolving Credit Loan to but
excluding the date of payment in full thereof.  Interest on each LIBOR Loan
shall be payable on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on each day which
occurs at three month intervals of the initial date of such Interest Period, and
on any prepayment (on the amount prepaid), at maturity (whether by acceleration
or otherwise) and, after maturity, on demand.  Interest on each Base Rate Loan
shall be payable on the first Business Day of each calendar month, commencing on
the first of such days to occur after such Base Rate Loan is made and at

23


--------------------------------------------------------------------------------




maturity (whether by acceleration or otherwise).  Interest which accrues
pursuant to Section 2.6(c) shall be payable on demand.

(e)           Notice by the Administrative Agent.  The Administrative Agent,
upon determining the LIBOR Rate for any Interest Period, shall promptly notify,
by telecopy, telephone (in the case of telephonic notices, confirmed by telecopy
or otherwise in writing) or in writing, Borrower and the Lenders of such LIBOR
Rate.

Section 2.7                     Interest Periods.  In connection with each
Borrowing of LIBOR Loans, Borrower shall elect an Interest Period to be
applicable to such Borrowing, which Interest Period shall begin on and include,
as the case may be, the date selected by Borrower pursuant to Section 2.2(a),
the conversion date or the date of expiration of the then current Interest
Period applicable thereto, and end on but exclude the date which is either one,
two, three or six months thereafter, as selected by Borrower; provided, that:

(a)           Business Days.  If any Interest Period would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, further, that, if any Interest Period (other
than in respect of a Borrowing of LIBOR Loans the Interest Period of which is
expiring pursuant to Section 2.15(b) hereof) would otherwise expire on a day
which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(b)           Month End.  Any Interest Period which begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to Section 2.7(c) below, end on the last Business Day of a
calendar month; and

(c)           Maturity Dates.  No Interest Period shall extend beyond the
Revolving Credit Maturity Date.

Section 2.8                     Records.

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of Borrower to such Lender
resulting from each Revolving Credit Loan of such Lender from time to time,
including, without limitation, the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement.

(b)           The Administrative Agent shall maintain the Register pursuant to
Section 10.7(c), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Revolving Credit Loan made hereunder, the Type
thereof and each Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from Borrower and each Lender’s Revolving
Credit Percentage thereof.

24


--------------------------------------------------------------------------------




(c)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
any Lender or the Administrative Agent to maintain the Register or any such
account, or any error therein, shall not in any manner affect the obligation of
Borrower to repay (with applicable interest) the Revolving Credit Loans made to
Borrower by such Lender in accordance with the terms of this Agreement.

Section 2.9                     Voluntary Termination or Reduction of Revolving
Credit Commitments.  Borrower may, upon at least five Business Days’ written
notice to the Administrative Agent, terminate entirely at any time, or partially
reduce from time to time by an aggregate amount of $1,000,000 or any larger
multiple of $100,000, the unused portions of the Revolving Credit Commitments;
provided, that any such reduction shall apply proportionately to the Revolving
Credit Commitment of each Lender.  Borrower shall not be permitted to reduce the
Revolving Credit Commitments to an aggregate amount less than $10,000,000 unless
Borrower terminates the Revolving Credit Commitments in their entirety.

Section 2.10                   Repayment at Maturity; Prepayments.

(a)           Repayment and Maturity.  Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender, the then
unpaid principal amount of each Revolving Credit Loan of such Lender on the
Revolving Credit Maturity Date (or such earlier date on which the Revolving
Credit Loans become due and payable pursuant to Article 8).

(b)           Mandatory Prepayments.

(i)            If at any time the Aggregate Revolving Credit Exposure is in
excess of the Maximum Available Amount, Borrower shall immediately pay to the
Administrative Agent, for the account of the Lenders, the amount of such excess
to be applied (A) as a prepayment of the Revolving Credit Loans and
Reimbursement Obligations outstanding and (B) after payment in full of the
Revolving Credit Loans and Reimbursement Obligations outstanding, as Cover for
the Letter of Credit Liabilities in an amount of such remaining excess.  Any
prepayment or Cover required as a result of any reduction or termination of the
Revolving Credit Commitments pursuant to Section 2.9 shall be payable or
provided in full on the date on which the reduction or termination of the
Revolving Credit Commitments pursuant to Section 2.9 becomes effective.

(c)           Voluntary Prepayments.  Borrower may, at its option, at any time
and from time to time, prepay the Revolving Credit Loans and the Reimbursement
Obligations, in whole or in part, upon giving, in the case of any LIBOR Loan,
three Business Days’ prior written notice to the Administrative Agent, and, in
the case of any Base Rate Loan, prior written notice on the same Business Day to
the Administrative Agent.  Such notice shall specify (i) in the case of any
prepayment of Revolving Credit Loans, the date and amount of prepayment and
whether the prepayment is of LIBOR Loans, Base Rate Loans or a combination
thereof, and, in each case if a combination

25


--------------------------------------------------------------------------------




thereof, the principal amount allocable to each; and (ii) in the case of any
prepayment of Reimbursement Obligations, the date and amount of prepayment, the
identity of the applicable Letter of Credit or Letters of Credit and the amount
allocable to each of such Reimbursement Obligations.  Upon receipt of such
notice, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender’s Revolving Credit Percentage of such
prepayment.  If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (if a
LIBOR Loan is prepaid other than at the end of the Interest Period applicable
thereto) any amounts payable pursuant to Section 2.18.  Prepayments of the
Revolving Credit Loans and the Reimbursement Obligations pursuant to this
Section 2.10(c) shall be applied, first, to payment of the Revolving Credit
Loans then outstanding, second, to payment of any Reimbursement Obligations then
outstanding, and third, to Cover any outstanding Letter of Credit Liability.
Each prepayment of Base Rate Loans shall be in the minimum principal amount of
$100,000 and in integral multiples of $10,000 and each prepayment of LIBOR Loans
shall be in the minimum principal amount of $500,000 and in integral multiples
of $100,000 or, in the case of either Base Rate Loans or LIBOR Loans, the
aggregate principal balance outstanding on the Revolving Credit Loans and the
Reimbursement Obligations, as applicable.  No prepayment of a LIBOR Loan shall
be made which would result in the remaining outstanding balance of such LIBOR
Loan being an amount less than $500,000, and any payment of LIBOR Loans made on
any day other than the last day of the applicable Interest Period shall be
subject to the payment of the amounts specified in Section 2.18.

(d)           Notice by Administrative Agent.  Upon receipt of a notice of
prepayment pursuant to this Section 2.10, the Administrative Agent shall
promptly notify each Lender of the contents thereof and of such Lender’s ratable
share of such prepayment.

Section 2.11                   Continuation and Conversion Options.

(a)           Continuation.  Borrower may elect to continue all or any part of
any Borrowing of LIBOR Loans beyond the expiration of the then current Interest
Period relating thereto by giving Advance Notice (which shall be irrevocable) to
the Administrative Agent of such election, specifying the LIBOR Loans or portion
thereof to be continued and the Interest Period therefor.  In the absence of
such a timely and proper election with regard to LIBOR Loans, Borrower shall be
deemed to have elected to convert such LIBOR Loans to Base Rate Loans pursuant
to Section 2.11(d).

(b)           Amount of Continuations.  All or part of any LIBOR Loans may be
continued as provided herein, provided, that, any continuation of such LIBOR
Loans shall not be (as to each Borrowing of such LIBOR Loans as continued for an
applicable Interest Period) less than $500,000 and shall be in an integral
multiple of $100,000.

(c)           Continuation or Conversion Upon Default.  If no Default shall have
occurred and be continuing, each LIBOR Loan may be continued or converted as
provided in this Section 2.11.  If a Default shall have occurred and be
continuing, Borrower shall not have the option to elect to continue any such
LIBOR Loan pursuant to

26


--------------------------------------------------------------------------------




Section 2.11(a) or to convert Base Rate Loans to LIBOR Loans pursuant to Section
2.11(e).

(d)           Conversion to Base Rate.  Borrower may elect to convert any LIBOR
Loan on the last day of the then current Interest Period relating thereto to a
Base Rate Loan by giving Advance Notice to the Administrative Agent of such
election.

(e)           Conversion to LIBOR Rate.  Borrower may elect to convert any Base
Rate Loan at any time or from time to time to a LIBOR Loan by giving Advance
Notice (which shall be irrevocable) to the Administrative Agent of such
election, specifying each Interest Period therefor.

(f)            Amounts of Conversions.  All or any part of the outstanding
Revolving Credit Loans may be converted as provided herein, provided that any
conversion of such Revolving Credit Loans shall not result in a Borrowing of
LIBOR Loans in an amount less than $500,000 and in integral multiples of
$100,000.

Section 2.12                   Fees.

(a)           Revolving Credit Commitments.  Borrower shall pay to the
Administrative Agent, for the account of and distribution to each Lender in
accordance with its Revolving Credit Percentage, a commitment fee for the period
commencing on the Closing Date, to and including the Revolving Credit Maturity
Date (or such earlier date as the Revolving Credit Commitments shall have been
terminated entirely), computed at a rate per annum equal to 0.15% on the amount
by which the Revolving Credit Commitments exceeds the daily Aggregate Revolving
Credit Exposure.  The commitment fees payable pursuant to this Section 2.12(a)
shall be payable quarterly in arrears on the first Business Day of each calendar
quarter, commencing on December 1, 2006.

(b)           Letters of Credit.

(i)            As consideration for acting as the Issuing Bank with respect to
any Letter of Credit issued at any time that JPMorgan Chase is not the sole
Lender under this Agreement, Borrower will pay to the Issuing Bank, at the time
of issuance, renewal or material amendment of any Letter of Credit, a
non-refundable fee equal to 0.25% of the face amount of such Letter of Credit. 
Borrower shall also pay to the Issuing Bank, with respect to any issuance,
amendment, transfer, or cancellation prior to expiration of any Letter of Credit
and for each drawing made thereunder, documentary and processing charges in
accordance with the Issuing Bank’s standard schedule for such charges in effect
at the time of, and payable at the time of, such issuance, amendment, transfer,
cancellation or drawing, as the case may be.  All fees payable pursuant to this
clause shall be retained by the Issuing Bank for its own account.

(ii)           Borrower will pay to the Administrative Agent, for the account of
and pro-rata distribution to each Lender, a fee on the daily average amount
available for drawings under each Letter of Credit, in each case for the period

27


--------------------------------------------------------------------------------




from and including the date of issuance of such Letter of Credit to and
excluding the date of expiration or termination thereof, computed at a per annum
rate for each day equal to the Applicable Margin for Revolving Credit Loans that
are LIBOR Loans in effect on such day.  Such fees shall be payable monthly in
arrears on the first Business Day of each calendar month.

Section 2.13                   Payments, Credit Availability, etc.

(a)           Without Setoff, etc.  Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Administrative
Agent for the account of the Lenders without defense, set-off or counterclaim to
the Administrative Agent not later than 11:00 a.m. (Chicago, Illinois time) on
the date when due and shall be made in Dollars in immediately available funds at
the Payment Office.  The Administrative Agent will promptly thereafter
distribute funds in the form received relating to the payment of principal or
interest or commitment fees ratably to the Lenders for the account of their
respective Lending Offices, and funds in the form received relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its applicable Lending Office.

(b)           Non-Business Days.  Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day (except as
otherwise provided in Section 2.7 hereof) and, with respect to payments of
principal, interest thereon shall be payable at the applicable rate during such
extension.

(c)           Computations.  All computations of interest shall be made on the
basis of a year of 360 days (unless such calculation would result in a usurious
rate, in which case interest shall be calculated on the basis of a year of 365
or 366 days, as the case may be) for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable.  Each determination by the Administrative Agent of
an interest rate or fee hereunder shall, except for manifest error, be final,
conclusive and binding for all purposes, provided, that, such determination
shall be made in good faith in a manner generally consistent with the
Administrative Agent’s standard practice.  If the Administrative Agent and
Borrower determine that manifest error exists, said parties shall correct such
error by way of an adjustment to the next payment due hereunder.

Section 2.14                   Interest Rate Not Ascertainable, etc.  In the
event that the Administrative Agent shall have determined (which determination
shall be reasonably exercised and shall, absent manifest error, be final,
conclusive and binding upon all parties) that on any date for determining the
LIBOR Rate for any Interest Period, by reason of any changes arising after the
date of this Agreement affecting the London interbank market, or any Lender’s
position in such market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate, then, and in any such event, the Administrative Agent shall
forthwith give notice (by telephone confirmed in writing) to Borrower and to the
Lenders of such determination.  Until the Administrative Agent notifies Borrower
that the circumstances giving rise to the suspension described herein no longer
exist,

28


--------------------------------------------------------------------------------




(a) the obligations of the Lenders to make LIBOR Loans shall be immediately
suspended, (b) any Borrowing of LIBOR Loans that is requested (by continuation,
conversion or otherwise) shall instead be made as a Borrowing of Base Rate
Loans, and (c) any outstanding LIBOR Loan shall be converted, on the last day of
the then current Interest Period applicable thereto, to a Base Rate Loan.

Section 2.15                   Illegality.

(a)           Determinations of Illegality.  In the event that any Lender shall
have determined (which determination shall be reasonably exercised and shall,
absent manifest error, be final, conclusive and binding upon all parties) at any
time that the making or continuance of any LIBOR Loan has become unlawful as a
result of compliance by such Lender in good faith with any applicable law,
governmental rule, regulation, guideline or order (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful),
then, in any such event, such Lender shall give prompt notice (by telephone
confirmed in writing) to Borrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
the other Lenders).

(b)           LIBOR Loans Suspended.  Upon the giving of the notice to Borrower
referred to in Section 2.15(a) above, (i) Borrower’s right to request (by
continuation, conversion or otherwise), and such Lender’s obligation to make,
LIBOR Loans shall be immediately suspended, and, thereafter, any requested
Borrowing of LIBOR Loans shall, as to such Lender only, be deemed to be a
request for a Base Rate Loan, and (ii) if the affected LIBOR Loan or LIBOR Loans
are then outstanding, Borrower shall immediately, or if permitted by applicable
law, no later than the date permitted thereby, upon at least one Business Day’s
written notice to the Administrative Agent and the affected Lender, convert each
such LIBOR Loan into a Base Rate Loan, provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.15(b).

Section 2.16                   Increased Costs.

(a)           LIBOR Regulations, etc.  If, by reason of (x) the introduction of
or any change after the date hereof (including, but not limited to, any change
by way of imposition or increase of reserve requirements) in or in the
interpretation of any law or regulation, or (y) the compliance with any
guideline or request issued after the date hereof by any central bank or other
governmental authority or quasi-governmental authority exercising control over
banks or financial institutions generally (whether or not having the force of
law):

(i)            any Lender (or its applicable Lending Office) shall be subject to
any Tax, duty or other charge with respect to its LIBOR Loans or its obligation
to make LIBOR Loans, or shall change the basis of taxation of payments to any
Lender of the principal of or interest on its LIBOR Loans or its obligation to
make LIBOR Loans (except for changes in the rate of Tax on the overall net
income or gross receipts of such Lender or its applicable Lending Office imposed
by the

29


--------------------------------------------------------------------------------




jurisdiction in which such Lender’s principal executive office or applicable
Lending Office is located); or

(ii)           any reserve (including, but not limited to, any imposed by the
Board of Governors of the Federal Reserve System, but excluding any such reserve
requirement that is reflected in the LIBOR Rate), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or its applicable Lending Office shall be imposed or
deemed applicable or any other condition affecting its LIBOR Loans or its
obligations to make LIBOR Loans shall be imposed on any Lender or its applicable
Lending Office or the London interbank market or the secondary certificate of
deposit market;

and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining LIBOR Loans (except to the
extent already included in the determination of the applicable LIBOR Rate or
taken into account under Section 2.20) or there shall be a reduction in the
amount received or receivable by such Lender or its applicable Lending Office
(except to the extent taken into account under Section 2.20), then Borrower
shall from time to time, upon written notice from and demand by such Lender
(with a copy of such notice and demand to the Administrative Agent), pay to such
Lender on demand additional amounts determined by such Lender in a reasonable
manner to be sufficient to indemnify such Lender against such increased cost;
provided, that, Borrower shall not be required to compensate a Lender pursuant
to this Section 2.16(a) for any amounts incurred more than six months prior to
the date that such Lender notifies Borrower of such Lender’s intention to claim
compensation therefor; and provided, further that, (A) if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect, and (B) the
limitation set forth in this proviso shall not apply to amounts already included
in the determination of the applicable LIBOR Rate.  A certificate as to the
amount of such increased cost and the calculation thereof, submitted to Borrower
and the Administrative Agent by such Lender, shall, except for manifest error,
be final, conclusive and binding for all purposes.

(b)           Costs.  If any Lender shall advise the Administrative Agent that
at any time, because of the circumstances described in clauses (x) or (y) in
Section 2.16(a) or any other circumstances affecting such Lender or the London
interbank market or such Lender’s position in such market, the LIBOR Rate, as
determined in good faith by the Administrative Agent, will not adequately and
fairly reflect the cost to such Lender of funding its LIBOR Loans, then, and in
any such event:

(i)            the Administrative Agent shall forthwith give notice (by
telephone confirmed in writing) to Borrower and to the other Lenders of such
advice; and

(ii)           Borrower’s right to request a Borrowing of LIBOR Loans from such
Lender and such Lender’s obligation to make LIBOR Loans shall be immediately
suspended, any such Borrowing of LIBOR Loans that is requested (by continuation,
conversion or otherwise) shall, as to such Lender only, be deemed to be a
request for a Base Rate Loan, and any such outstanding LIBOR

30


--------------------------------------------------------------------------------




Loan from such Lender shall be converted, on the last day of the then current
Interest Period applicable thereto, to a Base Rate Loan.

(c)           Capital Adequacy.  If, by reason of (i) the introduction of or any
change after the date hereof (including, but not limited to, any change by way
of imposition or increase of reserve requirements) in or in the interpretation
of any law or regulation, or (ii) the compliance with any guideline or request
issued after the date hereof by any central bank or other governmental authority
or quasi-governmental authority exercising control over banks or financial
institutions generally (whether or not having the force of law), affects or
would affect the amount of capital required to be maintained by any Lender or
any corporation controlling such Lender, and the amount of such capital is
increased by or based upon the existence of such Lender’s Revolving Credit Loans
or such Lender’s commitment to lend hereunder and other commitments of this type
or of the Letters of Credit (or similar contingent obligations), then, upon
written request therefor by such Lender (with a copy of such request to the
Administrative Agent), Borrower shall pay to such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for the increased cost of such additional capital in light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s Revolving
Credit Loans or such Lender’s commitment to lend hereunder or to the issuance or
maintenance of the Letters of Credit and such Lender is generally charging such
costs to other similarly situated borrowers under similar credit facilities;
provided, that, Borrower shall not be required to compensate a Lender pursuant
to this Section 2.16(c) for any amounts incurred more than six months prior to
the date that such Lender notifies Borrower of such Lender’s intention to claim
compensation therefor; and provided, further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.  A certificate as
to such amounts and the calculation thereof, submitted to Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

(d)           Issuing Bank.  The rights and benefits of the Lenders under this
Section 2.16 shall also apply to the Issuing Bank in its capacity as such.

Section 2.17                   Change of Lending Office.  Each Lender agrees
that it will use reasonable efforts to designate an alternate Lending Office
with respect to any of its LIBOR Loans affected by the matters or circumstances
described in Section 2.14, Section 2.15 or Section 2.16 to reduce the liability
of Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion; provided, that, the mere existence of fees, charges,
costs or expenses that such Borrower has offered and agreed to pay on behalf of
such Lender shall not be deemed to be materially disadvantageous to the Lender;
and provided, further, that, such Lender shall have no obligation to so
designate an alternate Lending Office located in the United States.

Section 2.18                   Funding Losses.  Borrower shall compensate each
Lender, upon its written request (which request shall set forth the basis for
requesting such amounts and shall, absent manifest error, be final, conclusive
and binding upon all of the parties hereto), for all

31


--------------------------------------------------------------------------------




losses, expenses and liabilities (including, but not limited to, any interest
paid by such Lender to lenders of funds borrowed by it to make or carry its
LIBOR Loans to the extent not recovered by such Lender in connection with the
re-employment of such funds), which such Lender may sustain:  (a) if for any
reason (other than a default by such Lender) a Borrowing of LIBOR Loans does not
occur on the date specified therefor in a Borrowing Request (whether or not
withdrawn), including, but not limited to, a failure by the Credit Parties to
fulfill on the date of any Borrowing of LIBOR Loans the conditions set forth in
Article 3, or to convert or continue any LIBOR Loan hereunder after irrevocable
notice of such conversion or continuation has been given pursuant to Section
2.11; (b) if any payment, prepayment or conversion of any of its LIBOR Loans
required or permitted by any other provision of this Agreement or otherwise, or
any assignment of a LIBOR Loan pursuant to Section 2.22, in each case is made or
deemed made on a date which is not the last day of the Interest Period
applicable thereto; or (c) if, for any reason, Borrower defaults in its
obligation to repay its LIBOR Loans or interest accrued thereon as and when due
and payable (at the due date thereof, whether at scheduled maturity, by
acceleration, irrevocable notice of prepayment or otherwise).

Section 2.19                   Sharing of Payments, etc.  If any Lender shall
obtain any payment or reduction (including, but not limited to, any amounts
received as adequate protection of a deposit treated as cash collateral under
the Bankruptcy Code) of any obligation of any Obligated Party hereunder or under
any of the other Financing Documents (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) in excess of its ratable
share of payments or reductions on account of such obligations obtained by all
the Lenders, such Lender shall forthwith (i) notify each of the other Lenders
and the Administrative Agent of such receipt, and (ii) purchase from the other
Lenders such participations in the affected obligations as shall be necessary to
cause such purchasing Lender to share the excess payment or reduction, net of
costs incurred in connection therewith, ratably with each of them, provided,
that, if all or any portion of such excess payment or reduction is thereafter
recovered from such purchasing Lender or additional costs are incurred, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery or such additional costs, but without interest.  Each Obligated
Party, by entering into a Financing Document, further agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.19
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Credit Parties in the amount of
such participation.

Section 2.20                   Taxes.

(a)           Payments Free and Clear.  Any and all payments by or on account of
any obligation of a Credit Party hereunder or any other Financing Document shall
be made free and clear of, and without deduction for, any Indemnified Taxes or
Other Taxes; provided, that, if any Credit Party shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.20) each Payee receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Credit Parties shall make such
deductions, and (iii) the Credit Parties shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

32


--------------------------------------------------------------------------------




(b)           Other Taxes.  In addition, the Credit Parties shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c)           Indemnification.  Borrower shall indemnify each Payee, upon
written demand therefor, on an after-tax basis for the full amount of any
Indemnified Taxes or Other Taxes paid by such Payee on or with respect to any
payment by or on account of any obligation of the Credit Parties hereunder and
under the other Financing Documents and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority, such that, after making all such
payments, such Payee receives and retains such amounts (hereinafter, the
“Make-Whole Amount”) as it would have received and retained had no such
Indemnified Taxes, Other Taxes or liabilities arising therefrom, been imposed
on, and actually paid by, such Payee.  A certificate as to the amount of such
payment or liability delivered to Borrower by any Payee shall be accompanied by
evidence of actual payments made by such Payee on account of any liabilities
arising from Indemnified Taxes or Other Taxes, and it shall be conclusive absent
manifest error; provided, that, Borrower shall not be obligated to make payment
to any Payee pursuant to this Section 2.20(c) in respect of penalties, interest
or other additions attributable to any Indemnified Taxes or Other Taxes if (i)
written demand therefore has not been made by such Payee within thirty (30) days
from the date on which such Payee knew of the imposition of Indemnified Taxes or
Other Taxes by the relevant Governmental Authority (but only to the extent that
such penalties, interest or other additions arise from such Payee having made
its demand more than thirty (30) days after the date on which such Payee knew of
the imposition of Indemnified Taxes or Other Taxes by the relevant Governmental
Authority), or (ii) such penalties, interest or other additions have accrued
more than ten (10) days after Borrower has indemnified or paid the full amount
of the Indemnified Taxes or Other Taxes to which such penalties, interest or
other additions relate.  After a Payee learns of the imposition of Indemnified
Taxes or Other Taxes, such Payee will act in good faith to promptly notify
Borrower of its obligations hereunder.

(d)           Receipts.  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Credit Party to a Governmental Authority, Borrower
shall cause such Credit Party to deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e)           Survival.  Without prejudice to the survival of any other
agreement contained herein, the agreements and obligations contained in this
Section 2.20 shall survive the payment in full of principal and interest
hereunder.

(f)            Lender Representations and Agreements.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to Borrower (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law, such

33


--------------------------------------------------------------------------------




properly completed and executed documentation prescribed by applicable law or
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate.

(g)           Change of Lending Office.  If the Borrower is required to pay
additional amounts to or for the account of any Lender pursuant to this Section
2.20 as a result of a change of law occurring after the date hereof, then such
Lender, at the request of the Borrower, will change the jurisdiction of its
Lending Office if such change (i) will eliminate or reduce any such additional
payment which may thereafter accrue and (ii) is not otherwise materially
disadvantageous to such Lender, provided, that, the mere existence of fees,
charges, costs or expenses that such Borrower has offered and agreed to pay on
behalf of such Lender shall not be deemed to be materially disadvantageous to
the Lender.

(h)           Refunds.

(i)            If Payee shall become aware that it is entitled to receive a
refund or credit from a Governmental Authority in respect of Indemnified Taxes,
Other Taxes or any additional amounts for which such Payee has been indemnified
by Borrower pursuant to this Section, or with respect to which any Credit Party
has paid additional amounts pursuant to this Section, it shall promptly notify
Borrower of the availability of such refund or credit; provided, that, no Payee
shall be under any duty to inquire into or investigate the availability of any
such refund or credit.  Borrower may request that such Payee seek a refund of,
or credit in respect of, such amounts, provided that Payee shall not be
obligated to seek any such refund or credit until Borrower shall have (A)
advanced to Payee such amounts as Payee shall reasonably determine to be
sufficient to cover its costs and expenses in seeking such refund or claiming
the benefit of such credit, and (B) undertaken, in such form as Payee shall
reasonably determine to be appropriate to protect its interests, to fund any
costs and expenses of Payee in excess of those covered by the advance described
in clause (A).  Within 30 days after receipt of a request by the Borrower and
satisfaction of the foregoing conditions precedent, Payee shall make a claim to
the appropriate Governmental Authority for such refund or credit.

(ii)           If as a result of the claim for refund or credit described in
clause (i) above or otherwise, Payee receives a refund or secures the
application of a credit in respect of any Indemnified Taxes, Other Taxes or any
other amounts as to which it has been indemnified by Borrower pursuant to this
Section, or with respect to which any Credit Party has paid additional amounts
pursuant to this Section, such Payee shall promptly notify Borrower of such
refund or credit and shall, within thirty (30) days from the date of receipt of
such refund or the application of such credit, pay over to Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by Borrower
or any Credit Party under this Section with respect to the Indemnified Taxes,
Other Taxes or any other amounts giving rise to such refund or credit) the
excess, if any, of (A) the amount of such refund or credit (including any
interest paid by the

34


--------------------------------------------------------------------------------




Governmental Authority with respect to such refund or credit), over (B) the sum
of (1) all out-of-pocket expenses of such Payee in excess of any advances
theretofore made by Borrower, plus (2) any Taxes levied on or attributable to
the receipt by Payee of such refund or credit, such that, after making any
payment to Borrower required by this Section 2.20(h), Payee shall have received
and retained an amount equal to the Make-Whole Amount;  provided, that,
Borrower, upon the request of such Payee agrees to repay any amount paid over to
Borrower (plus penalties, interest or other charges due to the Governmental
Authority in connection therewith) to such Payee in the event such Payee is
required to repay such refund to such Governmental Authority or is disallowed
the benefit of the claimed credit.

Section 2.21                   Pro-rata Treatment; Order of Application During
Default; Order of Application of Payments.

(a)           Subject to Section 2.4(b), each Borrowing of Revolving Credit
Loans shall be made, and any reduction of the Revolving Credit Commitments of
the Lenders shall be allocated by the Administrative Agent, pro-rata according
to the relevant Revolving Credit Percentages of the Lenders.  Subject to Section
2.4(b), each payment (including each prepayment) on account of principal of and
interest on any Revolving Credit Loans shall be allocated by the Administrative
Agent pro-rata according to the respective outstanding principal amounts of such
Revolving Credit Loans then held by the Lenders.

(b)           During the existence of any Event of Default, any payments in
respect of the Lender Indebtedness or in respect of any of the proceeds of
Collateral shall be applied to the Lender Indebtedness (i) first, to the payment
in full of all costs, expenses and other charges (but not fees) of
Administrative Agent incurred in connection with the collection and enforcement
of the Lender Indebtedness and for the protection, preservation or sale,
disposition or other realization upon the Collateral or the Lenders’ interests
under the Loan Documents, including all expenses, liabilities and advances
incurred or made by or on behalf of Administrative Agent, including attorneys’
fees and legal expenses, and (ii) then to payment in full of the remaining
Lender Indebtedness (including to establish L/C Cover for all outstanding
Letters of Credit), in such order as Administrative Agent shall determine in its
sole discretion; provided, that, any Lender Indebtedness consisting of amounts
owed by any Obligated Party in respect of any Hedging Agreements or Cash
Management Agreements, shall only be paid after payment in full of all other
Lender Indebtedness to be paid pursuant to clause (ii) above (subordinated
amounts owing under any Cash Management Agreements shall not include amounts
owing in respect of any checks or other items deposited in the relevant cash
management accounts which are returned unpaid for any reason).  For purposes of
this Section 2.21(b), “payment in full” with respect to fees, expenses, costs
and interest shall include any fees, costs and expenses incurred during any
bankruptcy or insolvency proceeding, and any interest which accrued or would
have accrued after the commencement of any bankruptcy or insolvency proceeding,
irrespective of whether a claim for such fees, expenses, costs and interest is
allowable in such bankruptcy or insolvency proceeding.

35


--------------------------------------------------------------------------------




 

Section 2.22                   Replacement of Lenders.  If any Lender (a) does
not make a LIBOR Loan pursuant to Section 2.15, (b) is subject to increased
costs pursuant to Section 2.16, (c) fails to designate an alternate Lending
Office pursuant to Section 2.17 or Section 2.20, or (d) is owed or reasonably
anticipates being owed additional amounts pursuant to Section 2.20, Borrower
shall have the right, if no Default then exists, to replace such Lender with
another bank or financial institution with the consent of the Administrative
Agent, which consent shall not be unreasonably withheld; provided, that, (i) the
obligations of the Credit Parties owing to the Lender being replaced (including
such increased costs) that are not being assigned to the replacement lender
shall be paid in full to the Lender being replaced concurrently with such
replacement lender, (ii) the replacement lender shall execute an Assignment and
Acceptance pursuant to which it shall become a party hereto as provided in
Section 10.7, and (iii) upon compliance with the provisions for assignment
provided in Section 10.7 and the payment of amounts referred to in clause (i),
the replacement lender shall constitute a “Lender” hereunder and the Lender
being so replaced shall no longer constitute a “Lender” hereunder.

ARTICLE 3

CONDITIONS TO BORROWINGS

Section 3.1                     Closing.  The obligation of each Lender to make
its initial Revolving Credit Loan and the Issuing Bank to issue its initial
Letter of Credit hereunder, is subject to (x) receipt by the Administrative
Agent of the following items which are to be delivered, in form and substance
satisfactory to the Administrative Agent and (y) the satisfaction of the
following conditions:

(a)           Resolutions and Incumbency Certificates.

(i)            certified copies of the resolutions of the Board of Directors (or
comparable authority) of each Obligated Party dated as of the Closing Date and
approving, as appropriate, the Revolving Credit Loans, this Agreement, the other
Financing Documents, and all other documents, if any, in each case being
executed and delivered as of the Closing Date, in connection with this Agreement
to which such Obligated Party is a party and evidencing corporate (or other
organizational) authorization with respect to such documents; and

(ii)           a certificate of the Secretary or an Assistant Secretary of each
Obligated Party dated as of the Closing Date and certifying (A) the name, title
and true signature of each officer of such Person authorized to execute this
Agreement, Applications and the other Financing Documents to which such
Obligated Party is a party, (B) the name, title and true signature of each
officer of such Person authorized to provide the certifications required
pursuant to this Agreement including, but not limited to, certifications
required pursuant to Section 6.10, and Borrowing Requests, and (C) that attached
thereto is a true and complete copy of (1) the certificate or articles of
incorporation, certificate or articles of organization, certificate of limited
partnership, or comparable charter documents, certified by the appropriate
Governmental Authority of the jurisdiction of incorporation or organization of
such Obligated Party, (2) the bylaws, regulations, partnership agreement, or
comparable charter documents of

36


--------------------------------------------------------------------------------




such Obligated Party, each as amended to date, (3) recent good standing
certificates and certificates of existence for such Obligated Party, and (4)
certificates of foreign qualification for such Obligated Party in such
jurisdictions as the Administrative Agent shall require.

(b)           Opinions of Counsel.

(i)            opinion of Davis, Polk & Wardwell, counsel to each Obligated
Party, dated as of the Closing Date and substantially in the form delivered to
the Administrative Agent and the Lenders in connection with the closing of the
Existing Credit Agreement, addressed to the Administrative Agent, the Issuing
Bank and the Lenders and covering such matters as the Administrative Agent, the
Issuing Bank or the Lenders may reasonably request.

(ii)           opinion of Morris, Nichols, Arsht & Tunnell, counsel to each
Credit Party, dated as of the Closing Date and substantially in the form
delivered to the Administrative Agent and the Lenders in connection with the
closing of the Existing Credit Agreement, addressed to the Administrative Agent,
the Issuing Bank and the Lenders and covering such matters as the Administrative
Agent, the Issuing Bank or the Lenders may reasonably request, including, but
not limited to, perfection of the security interests granted herein pursuant to
Delaware law.

(c)           Guaranty and Security Agreement.  Borrower and each Guarantor
shall have entered into the Guaranty and Security Agreement in the form of
Exhibit D to this Agreement.

(d)           Security Documentation.  Such other documents, instruments and
agreements and other actions as the Administrative Agent shall require in its
sole discretion to fully create, evidence, register and perfect the
Administrative Agent’s Liens in the Collateral securing the Lender Indebtedness.

(e)           Insurance.  Copies of all insurance binders, together with a
certificate of insurance coverage, dated as of the Closing Date, evidencing that
the Credit Parties are carrying insurance in accordance with Section 6.5 hereof.

(f)            Certificate of Responsible Officer.  Certificate of a Responsible
Officer of Borrower acceptable to the Lenders dated as of the Closing Date
certifying that (i) each Credit Party is Solvent, (ii) no Default or Event of
Default exists, (iii) each representation and warranty contained herein and in
the other Financing Documents is true and correct, and (iv) each condition
precedent contained in this Section 3.1 and Section 3.2 has been satisfied
(subject only to the funding and application of the initial Borrowing to be made
hereunder).

(g)           Fees and Expenses.  Payment and/or reimbursement of the
Administrative Agent’s counsel’s fees and expenses rendered through the Closing
Date, to the extent invoiced.

37


--------------------------------------------------------------------------------




(h)           Representations and Warranties.  Each representation and warranty
of each Obligated Party contained herein and in each of the other Financing
Documents shall be true and correct.

(i)            Other Documentation.  The Administrative Agent shall have
received such other documents as the Administrative Agent (or any Lender acting
through the Administrative Agent) may reasonably request, all in form and
substance reasonably satisfactory to the Administrative Agent.

Section 3.2                     Conditions Precedent to All Loans and Letters of
Credit.  The obligation of each Lender to make each Revolving Credit Loan
hereunder (including the initial Revolving Credit Loan) and the obligation of
the Issuing Bank to issue each Letter of Credit (including the initial Letter of
Credit) is subject to fulfillment of the following conditions immediately prior
to or contemporaneously with the making of each such Revolving Credit Loan or
the issuance of each such Letter of Credit:

(a)           Representations and Warranties.  All Bring-Down Representations
and Warranties contained herein and in the other Financing Documents executed
and delivered on or after the Closing Date shall be true and correct in all
material respects with the same effect as though such Bring-Down Representations
and Warranties had been made on and as of the date of such Revolving Credit Loan
(unless such representation and warranty is expressly limited to an earlier
date).  The fact that any representation and warranty is a Non-Repeating
Representation and Warranty and is therefore not remade other than on the date
hereof, the Closing Date and at the time of the initial Borrowing hereunder (and
thus not made for purposes of this Section 3.2(a)) will not prevent the
existence of any Event of Default or the exercise by the Administrative Agent or
any Lender of any right or remedy resulting from any breach of such
representation and warrant when made on the date hereof, the Closing Date and at
the time of the initial Borrowing hereunder.

(b)           No Default.  There shall not exist a Default or Event of Default
hereunder.

(c)           No Material Adverse Change.  No Material Adverse Change shall have
occurred.

(d)           Availability.  Availability shall exist in the amount of such
requested Revolving Credit Loan or the amount of such Letter of Credit.

ARTICLE 4

SECURITY

Section 4.1                     Security.  The Lender Indebtedness shall be
secured by perfected, first priority Liens on all Collateral of Borrower and
each Guarantor, whether now owned or hereafter acquired and wherever located
(but subject to Section 4.2).  In furtherance of the foregoing, Borrower and
Parent hereby agree to execute and deliver (and to (i) cause any other
appropriate Obligated Party to execute and deliver, and (ii) cause any other
appropriate Person to execute and deliver) to the Administrative Agent for the
benefit of the Lenders, promptly upon request by the Administrative Agent, such
Security Instruments and other documents, instruments,

38


--------------------------------------------------------------------------------




agreements and certificates, as the Administrative Agent shall deem necessary or
appropriate in its sole discretion to create, evidence and perfect the Liens
contemplated by this Section 4.1.  Borrower and Parent hereby consent and
authorize (and shall cause any other appropriate Obligated Parties to consent
and authorize) the Administrative Agent and its agents, successors and assigns
to file any and all necessary financing statements under the UCC, amendments,
“in lieu” filings or assignments or continuation statements as necessary from
time to time (in the Administrative Agent’s discretion) to perfect or continue
perfection of the Liens granted (or purported to be granted) pursuant to the
Financing Documents.

Section 4.2                     Exceptions to Security.  Notwithstanding
anything contained in this Article 4, (a) no Lien shall be required hereunder or
under any Financing Document with respect to (i) the Equity held by any Credit
Party of any Marketing Alliance Partner which is a Marketing Alliance Partner on
the Closing Date to the extent that the granting of such Lien is prohibited
pursuant to the terms of the organizational documents of such Marketing Alliance
Partner on the date hereof, (ii) the Equity in Nebraska Sub unless and until
Parent and Borrower either (A) obtain the consent of the requisite holders of
Equity in Nebraska Sub pursuant to Section 6.11 and comply with all other
requirements of Section 6.11 with respect thereto, or (B) acquire 80% of the
Equity of Nebraska Sub, and (iii) the Equity held by any Credit Party in Fluid
Technologies PLC and (b) Administrative Agent shall not be entitled to require
the delivery of certificates of title, (or original applications for new
certificates of title and other related documents), with respect to vehicles and
other Property owned by Borrower or any Guarantor and subject to a certificate
of title statute of any applicable jurisdiction unless and until (i) the
aggregate net book value of such vehicles and other Property (as described in
this clause (b)) exceeds $500,000, or (ii) an Event of Default has occurred and
is continuing.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement, each of Borrower
and Parent jointly and severally represents and warrants to the Administrative
Agent and each Lenders as follows (such representations and warranties (a) are
made by Borrower and Parent as of the date hereof, as of the Closing Date and as
of the date of each Borrowing and the issuance of each Letter of Credit and (b)
when made as of the date hereof and as of the Closing Date, shall be deemed made
(unless specifically provided otherwise herein):

Section 5.1                     Corporate Existence.  Each Obligated Party is a
corporation, partnership or limited liability company duly organized, legally
existing and in good standing under the laws of the jurisdictions in which it is
incorporated or organized and is duly qualified as foreign corporation,
partnership or limited liability company in all jurisdictions wherein the
Property owned or the business transacted by it makes such qualification
necessary, except where the failure to be so qualified would not have a Material
Adverse Effect.

Section 5.2                     Corporate Power and Authorization.  Each
Obligated Party is duly authorized and empowered to execute, deliver and perform
the Financing Documents, including this Agreement, to which it is a party; and
all corporate, partnership, limited liability company or other action on any
Obligated Party’s part requisite for the due execution, delivery and

39


--------------------------------------------------------------------------------




performance of the Financing Documents, including this Agreement, to which such
Obligated Party is a party has been duly and effectively taken.

Section 5.3                     Binding Obligations.  This Agreement does, and
the other Financing Documents to which any Obligated Party is a party upon their
creation, issuance, execution and delivery will, when issued and delivered under
this Agreement, constitute legal, valid and binding obligations of each
Obligated Party that is a party thereto, and will be enforceable in accordance
with their respective terms (except that enforcement may be subject to any
applicable bankruptcy, insolvency or similar laws generally affecting the
enforcement of creditors’ rights and subject to the availability of equitable
remedies).

Section 5.4                     No Legal Bar or Resultant Lien.  The execution,
delivery and performance of the Financing Documents, including this Agreement,
to which an Obligated Party is a party do not and will not violate or create a
default under any provisions of the articles or certificate of incorporation,
certificate of limited partnership, articles or certificate of organization,
bylaws, partnership agreement, regulations or other organizational documents of
such Obligated Party, or any contract, agreement, instrument or Governmental
Requirement to which such Obligated Party is subject, or result in the creation
or imposition of any Lien upon any Properties of such Obligated Party.

Section 5.5                     No Consent.  Each Obligated Party’s execution,
delivery and performance of the Financing Documents, including this Agreement,
to which such Obligated Party is a party, do not require notice to or filing or
registration with, or the authorization, consent or approval of or other action
by any other Person, including, but not limited to, any Governmental Authority,
except those obtained or made.

Section 5.6                     Financial Information.

(a)           Current Financials.  The Current Financials were prepared in
accordance with GAAP as in effect on the date such Current Financials are
delivered (subject, in the case of interim financial statements, to the absence
of footnotes and year-end audit adjustments which will not, individually or in
the aggregate, be material) and fairly present the consolidated financial
condition and results of operations of Parent and its consolidated Subsidiaries
as of the dates and for the periods reflected therein.

(b)           Audited and Unaudited Historical Financials.  The Historical
Financials were prepared in accordance with GAAP and fairly present the
consolidated financial condition of Holdco and its consolidated Subsidiaries as
of the dates reflected thereon.

(c)           Absence of Contingent Liabilities.  No Credit Party has any
outstanding Indebtedness or other liability (including, without limitation,
contingent liabilities) or unusual, forward or long term commitments other than
(i) those disclosed in the most recent financial statements referred to in
Section 5.6(a) or (b) above, as applicable, or the notes thereto, (ii) those
expressly described in this Agreement (including in the Schedules hereto), and
(iii) those entered into or incurred in compliance with the terms of this
Agreement.

40


--------------------------------------------------------------------------------




(d)           No Material Adverse Change.  No Material Adverse Change has
occurred subsequent to December 31, 2005.

Section 5.7                     Investments and Guaranties.  As of the Closing
Date, no Credit Party has made investments in or advances to any Person or
guaranties of the obligations of any Person except (a) those permitted in
Section 7.2, and (b) those reflected in Schedule 5.7 and Schedule 7.2.

Section 5.8                     Litigation.  There is no action, suit or
proceeding, or any governmental investigation or any arbitration, in each case
pending or, to the knowledge of Borrower or Parent, threatened against any
Credit Party or any Property of any Credit Party before any court or arbitrator
or any Governmental Authority (a) which challenges the validity of this
Agreement, any Security Instrument or any of the other Financing Documents, or
(b) as to which there is a reasonable possibility of an adverse determination
that could reasonably be expected to have a Material Adverse Effect.

Section 5.9                     Use of Proceeds.  Borrower will use the proceeds
of the Revolving Credit Loans only (a) to finance ongoing working capital
requirements of Borrower and (b) for general corporate purposes.  The Letters of
Credit will be used only for the purposes specified in the definition of
“Standby Letter of Credit”.  No Credit Party is engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock (within the meaning of Regulations U or X) and no part of the proceeds of
any Revolving Credit Loan hereunder will be used to buy or carry any Margin
Stock in violation of Regulation U or X.  No Credit Party nor any Person acting
on behalf of any Credit Party has taken or will take any action which could
reasonably be expected to cause the Financing Documents, including this
Agreement, to violate Regulations U or X or any other regulation of the Board of
Governors of the Federal Reserve System, in each case as now in effect or as the
same may hereinafter be in effect.

Section 5.10                   Employee Benefits.

(a)           Each Credit Party and each ERISA Affiliate have complied in all
material respects with all applicable laws regarding each Plan.  Each Plan is,
and has been, maintained and administered in substantial compliance with its
terms, applicable collective bargaining agreements, and all applicable laws.

(b)           There exists no outstanding material liability of any Credit Party
or any ERISA Affiliate with respect to any Plan that has been terminated.  No
material liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Credit Party or any ERISA Affiliate has been or
is expected by any Credit Party or any ERISA Affiliate to be incurred with
respect to any Plan.  No ERISA Termination Event with respect to any Plan has
occurred or is reasonably expected to occur which could reasonably be expected
to have a Material Adverse Effect.

(c)           The actuarial present value of the benefit liabilities (computed
on an accumulated benefit obligation basis based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) under all Plans
in the aggregate

41


--------------------------------------------------------------------------------




that are subject to Title IV of ERISA does not, as of the end of the most
recently ended fiscal year of such Plans, exceed the current value of the assets
of all Plans in the aggregate that are allocable to such benefit liabilities.
The term “actuarial present value of the benefit liabilities” shall have the
meaning specified in Section 4041 of ERISA.

(d)           Neither any Credit Party nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the preceding five-year
period sponsored, maintained or contributed to, any “multiemployer plan” (as
defined in Section 3(37) or 4001(a)(3) of ERISA).

Section 5.11                   Taxes; Governmental Charges.  Each Credit Party
has filed all material tax returns and reports required to be filed and has paid
all material Taxes, assessments, fees and other governmental charges levied upon
any of them or upon any of their respective Properties or income which are due
and payable, including interest and penalties, except to the extent such Taxes,
assessments, fees, other governmental charges, interest and penalties as are
being contested in good faith by appropriate actions or proceedings disclosed to
the Lenders and for which reserves acceptable to the Administrative Agent have
been established.

Section 5.12                   Titles, etc.  Each Credit Party has good and
valid title to its respective material Properties included in the Current
Financials, and with respect to material leased Properties, good and valid title
to the leasehold estate with respect thereto, pursuant to valid and enforceable
leases, free and clear of all Liens other than Permitted Liens.

Section 5.13                   Defaults.  No Credit Party is in default nor has
any event or circumstance occurred which, but for the passage of time or the
giving of notice, or both, would constitute a default under (a) any loan or
credit agreement, indenture, mortgage, deed of trust, security agreement or
other instrument or agreement evidencing or pertaining to any Indebtedness of
any Credit Party in an amount exceeding $1,000,000 (individually or in the
aggregate), or (b) any other agreement or instrument to which any of the Credit
Parties is a party or by which any Credit Party is bound to the extent any such
default under any such other agreement or instrument could reasonably be
expected to have a Material Adverse Effect.  No Default has occurred which is
continuing.

Section 5.14                   Casualties; Taking of Properties.  Neither the
business nor the Properties of any Credit Party has been affected in a manner
that has had or could have a Material Adverse Effect as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by any domestic or foreign government or any
agency thereof, riot, activities of armed forces or acts of God or of any public
enemy.

Section 5.15                   Compliance with the Law.  No Credit Party:

(a)           is in violation of any Governmental Requirement; or

(b)           has failed to obtain any license, permit, right-of-way, franchise
or other right or governmental authorization necessary to the ownership of any
of their respective Properties or the conduct of their respective businesses;

42


--------------------------------------------------------------------------------




which violation or failure could reasonably be expected to, individually or in
the aggregate, have (in the event that such a violation or failure were asserted
by any Person through appropriate action) a Material Adverse Effect.

Section 5.16                   No Material Misstatements.  No material written
information, exhibit, schedule or report (for this purpose, all schedules and
exhibits to the Financing Documents shall be construed to be material) prepared
by or on behalf of any Credit Party and furnished to the Administrative Agent or
the Lenders by or at the direction of any Credit Party in connection with this
Agreement or any of the transactions contemplated hereby (other than the
Projections, budgets, analysis or other forward looking statements which were
prepared or made in good faith in accordance with sound financial planning
practices on the basis of reasonable assumptions at the time made) contained any
material misstatement of fact or, omitted to state a material fact or any fact
necessary to make the statement contained therein not misleading on the date as
of which such information is dated; provided, that, to the extent information
provided to the Administrative Agent or the Lenders or at the direction of any
Credit Party prior to the Closing Date was superceded by other information
provided to the Administrative Agent or the Lenders or at the direction of any
Credit Party prior to the Closing Date, this Section 5.16 shall apply to the
most recent (and not superceded) information; provided, further, that, any
limitations or qualifications of the representations and warranties contained in
this Section 5.16 shall not otherwise limit or qualify any other representation
or warranty contained elsewhere in this Agreement or in any other Financing
Document.

Section 5.17                   Investment Company Act.  No Credit Party is an
“investment company” or a company “controlled” by an “investment company” that
is incorporated in or organized under the laws of the United States or any
“State,” as those terms are defined in the Investment Company Act of 1940, as
amended.  The execution and delivery by the Obligated Parties of this Agreement
and the other Financing Documents to which they respectively are parties and
their respective performance of the obligations provided for therein, will not
result in a violation of the Investment Company Act of 1940, as amended.

Section 5.18                   Capital Structure.  Holdco is a direct or
indirect holder of 100% of the Equity of Parent and Parent is a direct or
indirect holder of 100% of the Equity of each of Borrower, Aurora West, and
Power.

Section 5.19                   Insurance.  All policies of fire, liability,
workmen’s compensation, casualty, flood, business interruption and other forms
of insurance owned or held by each Credit Party (a) satisfy all requirements of
Section 6.5, (b) are valid, outstanding and enforceable policies, and (c) will
not in any way be affected by, or terminate or lapse by reason of, the
transactions contemplated by this Agreement. All such policies are in full force
and effect, all premiums with respect thereto have been paid in accordance with
their respective terms, and no notice of cancellation or termination has been
received with respect to any such policy.  No Credit Party maintains any
formalized self-insurance program with respect to its assets or operations or
risks with respect thereto.  The certificate of insurance delivered to the
Administrative Agent pursuant to Section 3.1(e) contains an accurate and
complete description of all policies of insurance owned or held by each Credit
Party on the Closing Date.

43


--------------------------------------------------------------------------------




 

Section 5.20                   Environmental Matters.

(a)           Environmental Laws, etc.  Neither any real Property of any Credit
Party nor the operations conducted thereon by any Credit Party violate any
applicable order of any court or Governmental Authority or Environmental Laws,
which violation could reasonably be expected to have a Material Adverse Effect
or which could reasonably be expected to result in remedial obligations having a
Material Adverse Effect assuming disclosure to the applicable Governmental
Authority of all relevant facts, conditions and circumstances, if any,
pertaining to the relevant Property.

(b)           No Litigation.  No Property of any Credit Party nor the operations
currently conducted thereon or by any prior owner or operator of such real
Property or operation, are in violation of or subject to any pending or
threatened action, suit, investigation, inquiry or proceeding by or before any
court or Governmental Authority or to any remedial obligations under
Environmental Laws, which violation, action, suit, investigation, inquiry or
proceeding could reasonably be expected to have a Material Adverse Effect or
which could reasonably be expected to result in remedial obligations having a
Material Adverse Effect assuming disclosure to the applicable Governmental
Authority of all relevant facts, conditions and circumstances, if any,
pertaining to the relevant Property.

(c)           Notices, Permits, etc.  All notices, permits, licenses or similar
authorizations, if any, required to be obtained or filed by any Credit Party in
connection with their operation or use of any and all real Property of the
Credit Parties, including, but not limited to, past or present treatment,
storage, disposal or release of a hazardous substance or solid waste into the
environment, have been duly obtained or filed except to the extent the failure
to obtain or file such notices, permits, licenses or similar authorizations
could not reasonably be expected to have a Material Adverse Effect or which
could not reasonably be expected to result in remedial obligations having a
Material Adverse Effect assuming disclosure to the applicable Governmental
Authority of all relevant facts, conditions and circumstances, if any,
pertaining to the relevant Property.

(d)           Hazardous Substances Carriers.  All hazardous waste or solid waste
generated at any and all real Property of any Credit Party have in the past been
transported, treated and disposed of while under the ownership, direction or
control of any Credit Party only by carriers maintaining valid permits under
RCRA and any other Environmental Law, except to the extent the failure to have
such substances or waste transported, treated or disposed by such carriers could
not reasonably be expected to have a Material Adverse Effect, and only at
treatment, storage and disposal facilities maintaining valid permits under RCRA
and any other Environmental Law, which carriers and facilities have been and are
operating in compliance with such permits, except to the extent the failure to
have such substances or waste treated, stored or disposed at such facilities, or
the failure of such carriers or facilities to so operate, could not reasonably
be expected to have a Material Adverse Effect or which could not reasonably be
expected to result in remedial obligations having a Material Adverse Effect
assuming disclosure to

44


--------------------------------------------------------------------------------




the applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to the relevant Property.

(e)           Hazardous Substances Disposal.  Each Credit Party has taken all
reasonable steps necessary to determine and has determined that no hazardous
substances or solid waste has been disposed of or otherwise released and there
has been no release of any hazardous substances on or to any real Property of
any Credit Party except in compliance with Environmental Laws, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect or which could not reasonably be expected to result in remedial
obligations having a Material Adverse Effect assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to the relevant real Property.

(f)            No Contingent Liability.  The Credit Parties have no contingent
liability in connection with any release or threatened release of any hazardous
substance or solid waste into the environment other than such contingent
liabilities at any one time and from time to time which could not reasonably be
expected to exceed $200,000 in excess of applicable insurance coverage and for
which adequate reserves for the payment thereof as required by GAAP have been
provided, or which could not reasonably be expected to result in remedial
obligations having a Material Adverse Effect assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such release or threatened release.

Section 5.21                   Solvency.  The Credit Parties taken as a whole
are, and each Credit Party individually is, Solvent.

Section 5.22                   Employee Matters.  Except as specified on
Schedule 5.22 hereto, no Credit Party, nor any of their respective employees, is
subject to any collective bargaining agreement.  There are no strikes,
slowdowns, work stoppages or controversies pending or threatened against any
Credit Party, or their respective employees, which could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

Section 5.23                   Loan Amount.  The Aggregate Revolving Credit
Exposure will not, at any time, exceed the Maximum Available Amount.

Section 5.24                   Excluded Subsidiaries.  The value of the Property
(valued at the higher of cost (determined on a weighted average cost basis) or
market value as determined in accordance with GAAP consistently applied at such
time) of all Excluded Subsidiaries will not, at any time, exceed $15,000,000 in
the aggregate.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender has any Revolving Credit Commitment hereunder or any
Revolving Credit Loan remains unpaid or any Revolving Credit Exposure remains
outstanding, Borrower and Parent shall, and to the extent applicable shall cause
each other Credit Party to, comply with the following covenants:

45


--------------------------------------------------------------------------------




 

Section 6.1                     Maintenance and Compliance, etc.  Borrower and
Parent will, and will cause each other Credit Party to, (a) preserve and
maintain its corporate, partnership or limited liability company existence, and
(b) except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, observe and comply with all Governmental Requirements.

Section 6.2                     Payment of Taxes and Claims, etc.  Borrower and
Parent will pay, and will cause each other Credit Party to pay, (a) all material
Taxes, assessments and governmental charges imposed upon it or upon its
Property, and (b) all material claims (including, but not limited to, claims for
labor, materials, supplies or services) which could reasonably be expected, if
unpaid, to become a Lien upon its Property, unless, in each case, the validity
or amount thereof is being contested in good faith by appropriate action or
proceedings disclosed to the Lenders, and Borrower and Parent have established
reserves required by the Administrative Agent in its sole but reasonable
discretion with respect thereto.

Section 6.3                     Further Assurances.  Borrower and Parent will
cure, and will cause each other Obligated Party to cure, promptly any defects in
the execution and delivery of the Financing Documents, including this
Agreement.  Borrower and Parent at their expense will, and will cause each other
Obligated Party that is a party to any Financing Document to, as promptly as
practical, execute and deliver to the Administrative Agent or the Issuing Bank
upon request all such other and further documents, agreements and instruments in
compliance with or performance of the covenants and agreements of the Obligated
Parties in the Financing Documents, including this Agreement, or to further
evidence and more fully describe the Collateral, or to correct any omissions in
the Financing Documents, or more fully to state the security obligations set out
herein or in any of the Financing Documents, or to perfect, protect or preserve
any Liens created pursuant to any of the Financing Documents, or to make any
recordings, to file any notices, or obtain any consents, all as may be necessary
or appropriate in connection herewith or therewith.

Section 6.4                     Performance of Obligations.  Borrower and Parent
will do and perform, and cause each other Obligated Party to do and perform,
every act and discharge all of the obligations provided to be performed and
discharged by such parties under the Financing Documents, including this
Agreement, at the time or times and in the manner specified, and cause each
other Obligated Party to take such action with respect to their obligations to
be performed and discharged under the Financing Documents to which they
respectively are parties.

Section 6.5                     Maintenance of Insurance.  Borrower and Parent
will, and will cause each of the other Credit Parties to, maintain insurance
with financially sound and reputable insurance companies or associations in such
amounts covering such risks as in effect on the Closing Date with such changes
as Administrative Agent shall reasonably require to reflect changes after the
Closing Date in the business, operations or assets of, or risks faced by, the
Credit Parties.  Administrative Agent shall be named “Loss Payee” and/or
“Additional Insured,” as appropriate, on all property, general liability and
business interruption policies.

Section 6.6                     Accounts and Records.  Borrower and Parent will
keep, and will cause each of the other Credit Parties to keep, proper books of
record and account in accordance with GAAP.

46


--------------------------------------------------------------------------------


 

Section 6.7                     Right of Inspection.  Borrower and Parent will
permit, and will cause each of the other Credit Parties to permit, any officer,
employee or agent of the Administrative Agent or any Lender to visit and inspect
any of the Properties of the Credit Parties, examine any Credit Party’s books of
record and accounts, take copies and extracts therefrom, and discuss the
affairs, finances and accounts of the Credit Parties with any Credit Party’s
officers, accountants and auditors, as often and all at such reasonable times
during normal business hours as may be reasonably requested by the
Administrative Agent or the Required Lenders.

Section 6.8                     Operation and Maintenance of Property.  Each of
Borrower and Parent will, and will cause each other Credit Party to, operate its
Properties or cause its Properties to be operated and maintained (a) in
accordance with prudent industry practice in all material respects and in
compliance (except where the non-compliance therewith could not reasonably be
expected to have a Material Adverse Effect) with the terms and provisions of all
applicable leases, contracts and agreements, and (b) except where the
non-compliance therewith could not reasonably be expected to cause or result in
a Material Adverse Effect, in compliance with all Governmental Requirements of
the jurisdiction in which such Properties may be situated, and all other
Governmental Requirements relating to the ownership and operation of such
Properties.

Section 6.9                     New Subsidiaries; Additional Liens.

(a)           If at any time after the Closing Date, (x) Borrower is required to
cause an Excluded Subsidiary to become a Guarantor hereunder or (y) Borrower or
any Guarantor creates or acquires any one or more Subsidiaries (other than an
Excluded Subsidiary) (each such Subsidiary referred to in clauses (x) and (y)
above being referred to herein as, a “New Subsidiary”), Borrower and Parent
shall cause such New Subsidiary to execute and deliver to the Administrative
Agent for the benefit of the Lenders and the Issuing Bank, at the time of such
New Subsidiary’s creation or acquisition, (i) a Guaranty and Security Agreement,
and (ii) other appropriate Security Instruments covering such New Subsidiary’s
Property as security for the Lender Indebtedness, in form and substance
acceptable to the Administrative Agent.

(b)           If at any time after the Closing Date, (i) Parent becomes the
direct or indirect beneficial owner of 80% of the Equity of Nebraska Sub (other
than Equity held by management of Nebraska Sub issued pursuant to a properly
authorized management equity plan), Borrower and Parent shall comply with all
requirements of Section 6.11 hereto, and (ii) Parent becomes the direct or
indirect beneficial owner of 100% of the Equity of Nebraska Sub (other than
Equity held by management of Nebraska Sub issued pursuant to a properly
authorized management equity plan), Borrower and Parent shall cause Nebraska Sub
to execute and deliver to the Administrative Agent for the benefit of the
Lenders and the Issuing Bank (A) a Guaranty and Security Agreement, and (B)
other appropriate Security Instruments covering Nebraska Sub’s Property as
security for the Lender Indebtedness, in form and substance acceptable to the
Administrative Agent.

(c)           In connection with the execution and delivery of any Security
Instrument pursuant to this Section 6.9, Borrower and Parent shall, or shall
cause the relevant New Subsidiary or Nebraska Sub (as applicable) to, deliver to
the Administrative Agent for the

47


--------------------------------------------------------------------------------




benefit of the Lenders, resolutions, member or partner consents, certificates,
legal opinions and such other related documents as shall be reasonably requested
by the Required Lenders and consistent with the relevant forms and types thereof
delivered on the Closing Date or as shall be otherwise reasonably acceptable to
the Required Lenders.  Each Guaranty and Security Agreement and the like
delivered pursuant to this Section 6.9 shall be deemed to be a Security
Instrument from and after the date of execution thereof.

Section 6.10                   Reporting Covenants.  Borrower and Parent will
furnish, and will cause all other Credit Parties to furnish (as applicable to
comply with this Section 6.10), the following to each of the Lenders:

(a)           Annual Financial Statements.  As soon as available and in any
event within 90 days after the end of each Fiscal Year commencing with the
Fiscal Year ending on December 31, 2006, a consolidated balance sheet of Holdco
and its consolidated Subsidiaries as at the end of such year and the related
consolidated statements of income, retained earnings and cash flows of Holdco
and its consolidated Subsidiaries for such Fiscal Year, setting forth in each
case, in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and, in the case of such consolidated statements, accompanied
by a report thereon (without qualification) of independent public accountants of
recognized national standing, which report shall state that such consolidated
financial statements present fairly the consolidated financial condition as at
the end of such Fiscal Year, and the consolidated results of operations and cash
flows for such Fiscal Year, of Holdco and its consolidated Subsidiaries in
accordance with GAAP, applied on a consistent basis.

(b)           Quarterly Financial Statements.  As soon as available and in any
event within 45 days after the end of each of the first three fiscal quarters of
each Fiscal Year, a consolidated balance sheet of each of Holdco and its
consolidated Subsidiaries as at the end of such month and the related
consolidated statements of income (loss), retained earnings and cash flows of
Holdco and its consolidated Subsidiaries for such calendar month and for the
portion of Holdco’s Fiscal Year ended at the end of such month, setting forth in
each case, in comparative form the figures for the corresponding month and the
corresponding portion of the previous Fiscal Year, all in reasonable detail and
certified by a Responsible Officer that such financial statements are complete
and correct and fairly present the consolidated financial condition as at the
end of such calendar month, and the consolidated results of operations and cash
flows for such calendar month and such portion of the Fiscal Year of Holdco and
its consolidated Subsidiaries in accordance with GAAP (subject to year-end
adjustments which shall not, individually or in the aggregate, be material and
adverse).

(c)           Title Information.  Promptly upon request by the Administrative
Agent, additional title information in form and substance reasonably acceptable
to the Administrative Agent to allow the Administrative Agent to verify the
Obligated Parties’ title to, and the perfection and priority of the
Administrative Agent’s Liens in and to, the Collateral.

48


--------------------------------------------------------------------------------




(d)           Events or Circumstances with respect to Collateral.  Promptly
after the occurrence of any event or circumstance concerning or changing any of
the Collateral that could reasonably be expected to have a Material Adverse
Effect, written notice of such event or circumstance in reasonable detail.

(e)           Notice of Certain Events.  Promptly after either Borrower or
Parent learns of the receipt or occurrence of any of the following, a
certificate of the Credit Party learning of such event, signed by a Responsible
Officer, specifying (i) any official notice of any violation, possible
violation, non-compliance or possible non-compliance, or claim made by any
Governmental Authority pertaining to all or any part of the Properties of any
Credit Party which could reasonably be expected to have a Material Adverse
Effect; (ii) any event which constitutes a Default or Event of Default, together
with a detailed statement specifying the nature thereof and the steps being
taken to cure such Default or Event of Default; (iii) the receipt of any notice
from, or the taking of any other action by, the holder of any Indebtedness in
excess of $5,000,000 of any Credit Party with respect to a claimed default,
together with a detailed statement specifying the notice given or other action
taken by such holder and the nature of the claimed default and what action the
Credit Parties are taking or propose to take with respect thereto; (iv) any
notice of proceedings or actions which could reasonably be expected to adversely
affect any of the Financing Documents; (v) the creation, dissolution, merger or
acquisition of any Credit Party; (vi) any event or condition not previously
disclosed to the Administrative Agent which violates any Environmental Law and
which could reasonably be expected to have a Material Adverse Effect; or (vii) 
any other event or condition which could reasonably be expected to have a
Material Adverse Effect.

(f)            Shareholder Communications, Filings.  Promptly upon the mailing,
filing, or making thereof, copies of all registration statements, periodic
reports and other documents (excluding the related exhibits except to the extent
expressly requested by the Administrative Agent) filed by any Credit Party with
the Securities and Exchange Commission (or any successor thereto) or any
national securities exchange.

(g)           Litigation.  Promptly after the occurrence thereof, notice of the
institution of, or any material adverse development in, any action, suit or
proceeding or any governmental investigation or any arbitration, before any
court or arbitrator or any governmental or administrative body, agency or
official, against any Credit Party or any material Property of any Credit Party,
in which the amount involved is material and is not covered by insurance or
which there is a reasonable probability of an adverse determination that could
reasonably be expected to have a Material Adverse Effect.

(h)           ERISA.  Promptly after (i) any Credit Party obtaining knowledge of
the occurrence thereof, notice that an ERISA Termination Event with respect to
any Plan has occurred, which such notice shall specify the nature thereof, the
Credit Parties’ proposed response thereto (and, if applicable, the proposed
response thereto of any Subsidiary of the Credit Parties and of any ERISA
Affiliate) and, where known, any action taken or proposed by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto, and
(ii) any Credit Party’s obtaining knowledge thereof, copies of any

49


--------------------------------------------------------------------------------




notice of the PBGC’s intention to terminate or to have a trustee appointed to
administer any Plan.

(i)            Other Information.  With reasonable promptness, such other
information about the business and affairs and financial condition of any Credit
Party as the Administrative Agent may reasonably request from time to time,
including, without limitation, weekly accounts receivable aging and
reconciliation reports, accounts payable aging and reconciliation, sales reports
and inventory designations.

Section 6.11                   Pledge of Equity of Nebraska Sub.  On such date
as Parent holds directly or indirectly not less than 80% of the Equity interest
in Nebraska Sub, Parent shall execute and deliver (or cause any other
appropriate Credit Party to execute and deliver) to the Administrative Agent
such Security Instruments and other supporting documentation (including legal
opinions) as Administrative Agent shall reasonably require to grant and fully
evidence and perfect in favor of the Administrative Agent for the ratable
benefit of the Lenders, first and prior Liens in and to all Equity of Nebraska. 
Without limiting the foregoing sentence, to the extent necessary to perfect such
Liens, Parent shall deliver or cause to be delivered to the Administrative Agent
original certificates evidencing such Equity.

Section 6.12                   Excluded Subsidiaries.  If, at any time, the
value of the Property (valued at the higher of cost (determined on a weighted
average cost basis) or market value as determined in accordance with GAAP
consistently applied at such time) of all Excluded Subsidiaries exceeds
$15,000,000 in the aggregate, Borrower and Parent shall cause one or more
Excluded Subsidiaries to become Guarantors pursuant to Section 6.9 hereof such
that the value of the Property (valued at the higher of cost (determined on a
weighted average cost basis) or market value as determined in accordance with
GAAP consistently applied at such time) of all Excluded Subsidiaries shall no
longer exceed $15,000,000.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender has any Revolving Credit Commitment hereunder or any
Revolving Credit Loan remains unpaid or any Revolving Credit Exposure remains
outstanding, Parent and Borrower will not, and Parent and Borrower will not
permit any other Credit Party to:

Section 7.1                     Financial Covenants.  Permit the aggregate
principal amount of the Revolving Credit Loans to exceed the Maximum Available
Amount at any time.

Section 7.2                     Indebtedness.  Create, incur, assume or suffer
to exist, any Indebtedness, other than:

(a)           the Lender Indebtedness;

(b)           Indebtedness outstanding on the date hereof which is set forth on
Schedule 7.2 and any refinancings, refundings, renewals or extensions thereof
(without any (i) increase in the principal amount thereof (other than to finance
accrued interest, fees and other amounts outstanding in respect thereof and fees
and expenses incurred in

50


--------------------------------------------------------------------------------




connection with such refinancing, refunding, renewal or extension), or (ii)
acceleration of the date of, or increase in the amount of, any payment of
principal thereon);

(c)           Indebtedness in respect of Capital Lease Obligations and purchase
money Indebtedness in an aggregate amount not in excess of $10,000,000
outstanding at any time;

(d)           Indebtedness owed by the Credit Parties or any of them to any
party under any Cash Management Agreement;

(e)           Indebtedness loaned from (i) Parent to Borrower, so long as any
instruments evidencing such Indebtedness are delivered to Administrative Agent
to the extent required in accordance with the Guaranty and Security Agreement,
(ii) any Affiliate of any Credit Party to Borrower or Parent, so long as such
Indebtedness is subordinate to the Lender Indebtedness as evidenced by a
subordination agreement in form and substance satisfactory to the Administrative
Agent in its sole discretion, and (iii) Parent or Borrower to Nebraska Sub; and

(f)            other unsecured Indebtedness; provided, that, the aggregate
amount of such other unsecured Indebtedness shall not exceed $10,000,000
outstanding at any time.

Section 7.3                     Liens.  Create, incur, assume or suffer to
exist, any Lien on any of its Property now owned or hereafter acquired to secure
any Indebtedness of any Credit Party or any other Person, other than the
following (collectively, the “Permitted Liens”):

(a)           Liens existing on the date hereof and set forth on Schedule 7.3;

(b)           Liens securing the Lender Indebtedness;

(c)           Liens for taxes, assessments or other governmental charges or
levies not yet due or which are being contested in good faith by appropriate
action or proceedings which have been disclosed to the Lenders and with respect
to which reserves acceptable to the Administrative Agent have been established,
but only so long as any execution on or foreclosure of such Liens is stayed;

(d)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, repairmen, workmen, and other Liens imposed by law
created in the ordinary course of business for amounts which are not past due
for more than thirty (30) days or which are being contested in good faith by
appropriate action or proceedings and with respect to which adequate reserves in
accordance with GAAP are being maintained;

(e)           Liens incurred or deposits or pledges made in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security, old age or other similar obligations, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations (exclusive of obligations for the payment of
borrowed money);

51


--------------------------------------------------------------------------------




(f)            irregularities in title, easements, rights-of-way, restrictions,
servitudes, permits, reservations, exceptions, conditions, covenants,
encroachments, protrusions and other similar charges or encumbrances not
materially interfering with the occupation, use and enjoyment by any Credit
Party of any of their respective Properties in the normal course of business or
materially impairing the value thereof;

(g)           any obligations or duties affecting any of the Property of any
Credit Party to any municipality or public authority with respect to any
franchise, grant, license or permit which do not materially impair the use of
such Property for the purposes for which it is held;

(h)           Liens securing Indebtedness permitted by Section 7.2(c); provided,
that, (i) such Liens attach only to the Property being leased or acquired, (ii)
the creation of or incurrence of such Liens does not violate this Agreement or
any other Financing Documents, and (iii) the principal amount of the
Indebtedness secured does not exceed 100% of the total purchase price of the
Property being leased or acquired;

(i)            judgment liens in respect of judgments that do not constitute an
Event of Default under Section 8.9;

(j)            extensions, renewals or replacements of any Lien referred to in
Section 7.3(a) and Section 7.3(h), provided, that the principal amount of the
Indebtedness or obligation secured thereby is not increased and that any such
extension, renewal or replacement is limited to the Property originally
encumbered thereby; and

(k)           Liens encumbering cash or cash equivalents (or letters of credit
or surety bonds posted in lieu thereof) to satisfy margin calls under Hedging
Agreements.

Section 7.4                     Mergers, Sales, etc.  Merge into or with or
consolidate with, or permit any other Credit Party to merge into or with or
consolidate with, any other Person, or sell, lease or otherwise dispose of, or
permit any other Credit Party to sell, lease or otherwise dispose of (whether in
one transaction or in a series of transactions) all or any substantial portion
of its Property to any other Person.

Section 7.5                     Investments, Loans, etc.  Make any loans to or
investments in an Excluded Subsidiary unless after giving effect thereto Section
6.12 is complied with.

Section 7.6                     Sales and Leasebacks.  Enter into any
arrangement, directly or indirectly, with any Person whereby any Credit Party
shall sell or transfer any Property, whether now owned or hereafter acquired,
and whereby any Credit Party shall then or thereafter rent or lease as lessee
such Property or any part thereof or other Property which a Credit Party intends
to use for substantially the same purpose or purposes as the Property sold or
transferred.

Section 7.7                     Nature of Business.  Engage in, or permit any
other Credit Party to engage in, any business materially or substantially
different than the businesses in which the Credit Parties are engaged in as of
the Closing Date, which is the production, marketing, purchasing, selling,
reselling and distributing of ethanol and ethanol co-products and related
bio-products.

52


--------------------------------------------------------------------------------




 

Section 7.8                     ERISA Compliance.

(a)           Engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which any Credit Party or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to Sections
502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code which could reasonably be expected to have a Material Adverse Effect;

(b)           Terminate, or permit any other Credit Party or any ERISA Affiliate
to terminate any Plan under Section 4041(c) of ERISA or otherwise have the
termination of any Plan initiated by the PBGC;

(c)           Permit to exist, or allow any other Credit Party or any ERISA
Affiliate to permit to exist, any accumulated funding deficiency within the
meaning of Section 302 of ERISA or Section 412 of the Code, whether or not
waived, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect;

(d)           Amend, or permit any other Credit Party or any ERISA Affiliate to
amend, a Plan resulting in an increase in current liability such that any Credit
Party or any ERISA Affiliate is required to provide security to such Plan under
Section 401(a)(29) of the Code; or

(e)           Incur, or permit any other Credit Party or any ERISA Affiliate to
incur, a liability to or on account of a Plan under Sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA that could reasonably be expected, in the aggregate,
to result in a Material Adverse Effect.

Section 7.9                     Negative Pledge Agreements.  Create, incur,
assume or suffer to exist, or permit any other Credit Party to create, incur,
assume or suffer to exist, any contract, agreement or understanding, other than
(a) this Agreement and the other Financing Documents and (b) any agreements
governing any purchase money Liens or Capital Lease Obligations or dispositions
of assets otherwise permitted hereby provided that any such prohibition or
limitation is only effective against the Property financed thereby, which in any
way prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any Property of any Credit Party, or which requires the consent of
or notice to other Persons in connection therewith.

Section 7.10                   Transactions With Affiliates.  Except as set
forth on Schedule 7.10, enter into, or permit any other Credit Party to enter
into, any transaction or series of transactions with Affiliates of any Credit
Party which involve an outflow of money or other Property from any Credit Party
to an Affiliate of any Credit Party other than Borrower, including, but not
limited to, repayment of Indebtedness, management fees, compensation, salaries,
asset purchase payments or any other type of fees or payments similar in nature
except for those which are in the ordinary course of business of the Credit
Parties and are on fair and reasonable terms no less favorable than would be
obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

53


--------------------------------------------------------------------------------




 

Section 7.11                   Equity.  Authorize or issue, or permit any other
Credit Party to authorize or issue any preferred stock or other Equity having a
mandatory redemption right existing with regard thereto.

Section 7.12                   Intercompany Transactions.  Create or otherwise
cause or permit to exist or become effective, except as may be expressly
permitted or required by the Financing Documents, any consensual encumbrance or
restriction of any kind on the ability of any Credit Party to (a) pay any
indebtedness owed to any Credit Party, (b) make any loan or advance to any
Credit Party or any investment in any Credit Party, or (c) sell, lease or
transfer any of its Property to any Credit Party except, in each case, for
restrictions (i) contained in the Operating Agreement of Nebraska Sub as in
effect on the Closing Date or set forth in resolutions of the membership
committee of Nebraska Sub adopted on June 21, 2001, and March 10, 2003, copies
of which were provided to Administrative Agent prior to the Closing Date, (ii)
arising under any Governmental Requirement, (iii) set forth in a lease or
license permitted pursuant to the terms of the Financing Documents and entered
into in the ordinary course of business that restrict in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to
such lease or license, or (iv) set forth in the terms of any document or
instrument evidencing any Permitted Liens (or the Indebtedness secured thereby)
that restrict in a customary manner the subletting, assignment or transfer of
any property or asset that is subject to such Permitted Lien.

Section 7.13                   Acquisition of Equity in Nebraska Sub.  Permit
any Affiliate of any Credit Party other than Parent, Borrower or any Guarantor
to acquire Equity of Nebraska Sub.

Section 7.14                   Excluded Subsidiaries.  Permit, at any time, the
value of the Property (valued at the higher of cost (determined on a weighted
average cost basis) or market value as determined in accordance with GAAP
consistently applied at such time) of all Excluded Subsidiaries to exceed
$15,000,000 in the aggregate.

ARTICLE 8

EVENTS OF DEFAULT

Upon the occurrence and during the continuance of any of the following specified
events (each an “Event of Default”):

Section 8.1                     Payments.  Borrower shall fail to pay when due
(including, but not limited to, any mandatory prepayment required pursuant to
Section 2.10) any principal of or interest on any Revolving Credit Loan, any
Reimbursement Obligation or any fee or any other amount payable hereunder or
under any other Financing Document;

Section 8.2                     Covenants Without Notice.  Any Credit Party
shall fail to observe or perform any covenant or agreement contained in Article
4, Section 6.1, Section 6.5, Section 6.7, Section 6.10 or Article 7;

Section 8.3                     Other Covenants.  Any Credit Party shall fail to
observe or perform any covenant or agreement contained in this Agreement, other
than those referred to in Section 8.1 or Section 8.2 and, if capable of being
remedied, such failure shall remain unremedied for ten (10) days after the
earlier of (a) any Credit Party’s obtaining knowledge thereof, or (b) written

54


--------------------------------------------------------------------------------




notice thereof shall have been given to Borrower or any Guarantor by any Lender,
the Issuing Bank or the Administrative Agent;

Section 8.4                     Other Financing Document Obligations.  Default
is made in the due observance or performance by any Obligated Party of any of
the covenants or agreements contained in any Financing Document other than this
Agreement, and such default continues unremedied beyond the expiration of any
applicable grace period which may be expressly allowed under such Financing
Document;

Section 8.5                     Representations.  Any representation, warranty
or statement made or deemed to be made by any Obligated Party or any of any
other Obligated Party’s officers herein or in any other Financing Document, or
in any certificate, request or other document furnished pursuant to or under
this Agreement or any other Financing Document, shall have been incorrect in any
material respect as of the date when made or deemed to be made;

Section 8.6                     Non-Payments of Other Indebtedness and Under
Hedging Agreements.  Any Credit Party shall fail to make any payment or payments
of principal of or interest on any Indebtedness of such Credit Party (other than
the Lender Indebtedness) or under any Hedging Agreement in excess of $1,000,000
in the aggregate when due (whether at stated maturity, by acceleration, on
demand or otherwise) after giving effect to any applicable grace period;

Section 8.7                     Defaults Under Hedging and Other Agreements. 
Any Credit Party shall fail to observe or perform any covenant or agreement
contained in any Hedging Agreement or in agreement(s) or instrument(s) relating
to Indebtedness (other than Lender Indebtedness) of any Credit Party of
$1,000,000 or more in the aggregate within any applicable grace, notice or cure
period, or any other event shall occur, if the effect of such failure or other
event is to accelerate, or, with respect to any Credit Party, to permit the
holder of such Indebtedness or any other Person to accelerate, the maturity of
$1,000,000 or more in the aggregate of such Indebtedness; or $1,000,000 or more
in the aggregate of any such Indebtedness shall be, or if as a result of such
failure or other event may be, required to be prepaid (other than prepayments
resulting from excess cash flow) in whole or in part prior to its stated
maturity;

Section 8.8                     Bankruptcy.  Any Obligated Party shall commence
a voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against any
Obligated Party and the petition is not controverted within ten (10) days, or is
not stayed or dismissed within sixty (60) days, after commencement of the case;
or a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or any substantial part of the property of any Obligated Party;
or any Obligated Party commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to any Obligated Party or there is commenced against any
Obligated Party any such proceeding which remains unstayed or undismissed for a
period of sixty (60) days; or any Obligated Party is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or any Obligated Party makes a general assignment for the
benefit of creditors; or any Obligated Party shall fail to pay, or shall state
in

55


--------------------------------------------------------------------------------




writing that it is unable to pay, or shall be unable to pay, its debts generally
as they become due; or any Obligated Party shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other organizational action is taken by any Obligated Party for
the purpose of effecting any of the foregoing;

Section 8.9                     Money Judgment.  Final orders for the payment of
money involving in the aggregate at any time a liability (net of any insurance
proceeds or indemnity payments actually received in respect thereof prior to or
within sixty (60) days from the entry thereof, or to be received in respect
thereof in the event any appeal thereof shall be unsuccessful) of more than
$1,000,000 or that would otherwise have a Material Adverse Effect, shall be
rendered against any Credit Party and such judgment or order shall continue
unsatisfied in accordance with the terms of such judgment or order (in the case
of a money judgment) and in effect for a period of thirty (30) days during which
execution shall not be effectively stayed or deferred (whether by action of a
court, by agreement or otherwise);

Section 8.10                   Discontinuance of Business.  Any Credit Party
shall cease to be principally engaged in the businesses and operations in which
such Credit Party was principally engaged on the Closing Date;

Section 8.11                   Financing Documents.  Any Material Provision of
any of the Financing Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable (except as enforceability may be
limited as stated in Section 5.3) in accordance with its terms, or, in the case
of any of the Security Instruments, cease to create a valid and perfected Lien
of the priority contemplated thereby on any of the collateral purported to be
covered thereby, or any Obligated Party shall so state in writing.  As used in
this Section 8.11, “Material Provision” shall mean (a) with respect to this
Agreement, any material term, covenant, or agreement set forth therein, and (b)
with respect to any other Financing Document, any provision if the validity and
enforceability thereof is necessary for such Financing Document to accomplish
its stated, or clearly intended, purpose or otherwise necessary in order for
Administrative Agent or any Lender to enforce any material right or remedy under
any Financing Document; or

Section 8.12                   Material Adverse Change.  A Material Adverse
Change shall occur.

ARTICLE 9

THE ADMINISTRATIVE AGENT

Section 9.1                     Appointment of Administrative Agent.  Each
Lender (and each Secured Affiliate by and through their affiliated Lenders) and
the Issuing Bank hereby designates JPMorgan Chase Bank as Administrative Agent
to act as herein specified and as specified in the other Financing Documents. 
Each Lender (and each Secured Affiliate by and through their affiliated Lenders)
and the Issuing Bank hereby irrevocably authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and the
other Financing Documents and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto.  The Administrative Agent may perform any of
its duties hereunder by or through its agents or employees.

56


--------------------------------------------------------------------------------




 

Section 9.2                     Limitation of Duties of Administrative Agent. 
The Administrative Agent shall have no duties or responsibilities except those
expressly set forth with respect to the Administrative Agent in this Agreement
and as specified in the other Financing Documents.  Neither the Administrative
Agent nor any of the officers, directors, employees or agents of the
Administrative Agent shall be liable for any action taken or omitted by it as
such hereunder or in connection herewith, unless caused by its or their gross
negligence or willful misconduct.  The duties of the Administrative Agent shall
be mechanical and administrative in nature; the Administrative Agent shall not
have by reason of this Agreement a fiduciary relationship in respect of any
Lender; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement except as expressly set forth herein.

Section 9.3                     Lack of Reliance on the Administrative Agent.

(a)           Independent Investigation.  Independently and without reliance
upon the Administrative Agent, each Lender, to the extent it deems appropriate,
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of the Credit Parties in connection with the
taking or not taking of any action in connection herewith, and (ii) its own
appraisal of the creditworthiness of the Credit Parties, and, except as
expressly provided in this Agreement, and the other Financing Documents, the
Administrative Agent shall have no responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the consummation
of the transactions contemplated herein or at any time or times thereafter.

(b)           Administrative Agent Not Responsible.  The Administrative Agent
shall not be responsible to any Lender or the Issuing Bank for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement, the Letters of Credit
or the other Financing Documents or the financial condition of any Credit Party
or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement or
the other Financing Documents, or the financial condition of any Credit Party,
or the existence or possible existence of any Default or Event of Default.

Section 9.4                     Certain Rights of the Administrative Agent.  If
the Administrative Agent shall request instructions from the Required Lenders
with respect to any act or action (including the failure to act) in connection
with this Agreement and the other Financing Documents, the Administrative Agent
shall be entitled to refrain from such act or taking such action unless and
until the Administrative Agent shall have received instructions from the
Required Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting under this
Agreement and the other Financing Documents in accordance with the instructions
of the Required Lenders, or, to the extent required by Section 10.2, all of the
Lenders.

57


--------------------------------------------------------------------------------




 

Section 9.5                     Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, radiogram, order or other
documentary teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person.  The
Administrative Agent may consult with legal counsel (including counsel for any
Credit Party), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

Section 9.6                     Indemnification of Administrative Agent.  To the
extent the Administrative Agent is not reimbursed and indemnified by the Credit
Parties, each Lender will reimburse and indemnify the Administrative Agent on a
pro-rata basis, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
reasonable counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in performing its duties hereunder, in any way relating to
or arising out of this Agreement and by reason of the ordinary negligence of the
Administrative Agent; provided, that, no Lender shall be liable to the
Administrative Agent for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from, as to the Administrative Agent, the Administrative Agent’s gross
negligence or willful misconduct.

Section 9.7                     Administrative Agent in its Individual
Capacity.  With respect to its obligations under this Agreement and the
Revolving Credit Loans made by it, the Administrative Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not performing the duties, if any, specified herein; and the
terms “Lenders,” “Required Lenders,” or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The Administrative Agent may accept deposits from, lend
money to, and generally engage in any kind of banking, trust, financial advisory
or other business with any Credit Party or any Affiliate of any Credit Party as
if it were not performing the duties, if any, specified herein, and may accept
fees and other consideration from any Credit Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.

Section 9.8                     Successor Administrative Agent.

(a)           Administrative Agent Resignation.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders, the Issuing
Bank and Borrower and may be removed at any time with or without cause by the
Required Lenders.  Upon any such resignation or removal, the Required Lenders
shall have the right, upon five days’ notice to Borrower, to appoint a successor
Administrative Agent (to act in the same capacity as the resigning or removed
Administrative Agent), subject to the approval of Borrower, such approval not to
be unreasonably withheld.  If no successor Administrative Agent shall have been
so appointed by the Required Lenders, and shall have accepted such appointment,
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then, upon five days’ notice to Borrower, the

58


--------------------------------------------------------------------------------




retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent (subject to approval of Borrower, such approval not to be
unreasonably withheld), which shall be a bank which maintains an office in the
United States, or a commercial bank organized under the laws of the United
States of America or of any State thereof, or any Affiliate of such bank, having
a combined capital and surplus of at least $250,000,000.

(b)           Rights, Powers, etc.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement.  After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Administrative Agent under this Agreement.

ARTICLE 10

MISCELLANEOUS

Section 10.1                   Notices.  All notices, requests and other
communications to any party hereunder shall be in writing (including, telecopy
or similar teletransmission or writing) and shall be given to such party at its
address or telecopy number set forth on the signature pages hereof or such other
address or telecopy number as such party may hereafter specify by notice to the
Administrative Agent and Borrower.  Each such notice, request or other
communication shall be effective (a) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (b) if given by any other means (including, but not
limited to, by air courier), when delivered at the address specified in this
Section 10.1; provided, that, notices to the Administrative Agent shall not be
effective until actually received.  Any notice to be given to Borrower or to all
Credit Parties pursuant to this Agreement or any of the other Financing
Documents may be given to Borrower or to any other Credit Party, and if given to
Borrower or to any Credit Party in the manner set forth in this Section 10.1,
such notice shall be deemed to be effective notice to all Credit Parties for
purposes of this Agreement.

Section 10.2                   Amendments and Waivers.  Neither this Agreement
nor any other Financing Document, nor any terms hereof or thereof, may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.2.  The Required Lenders may, or, with the written consent of
the Required Lenders, the Administrative Agent shall, from time to time, (x)
enter into with the Credit Parties, written amendments, supplements or
modifications hereto and to the other Financing Documents to which they are a
party for the purpose of adding any provisions to this Agreement or to the other
Financing Documents or changing in any manner the rights or obligations of the
Lenders or the Credit Parties hereunder or thereunder or (y) waive at a Credit
Party’s request, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Financing Documents to which
such Credit Party is a party or any Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall:

59


--------------------------------------------------------------------------------




(a)           reduce the amount or extend the scheduled date of maturity of any
Revolving Credit Loan or any Reimbursement Obligation or of any scheduled
installment thereof or reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof or modify any
provision that provides for the ratable sharing by the Lenders of any payment or
prepayment of Lender Indebtedness to provide for a non-ratable sharing thereof
or extend the expiration date of any Lender’s Revolving Credit Commitment or
amend, modify or waive any provision of Section 2.19, in each case without the
prior written consent of each Lender directly affected thereby;

(b)           change the currency in which any Revolving Credit Loan or
Reimbursement Obligation is payable or amend, modify or waive any provision of
this Section 10.2 or reduce the percentage specified in the definition of
Required Lenders, or increase the amount of any Lender’s Revolving Credit
Commitment, in each case without the written consent of all of the Lenders;

(c)           release any substantial part of the Collateral, without the
written consent of all of the Lenders, except as expressly permitted hereby;

(d)           amend, modify or waive (i) any Letter of Credit Liability without
the written consent of the Issuing Bank or (ii) any Letter of Credit without the
consent of each Lender if such Letter of Credit, after giving effect to such
amendment, modification or waiver, would no longer satisfy the requirements
hereof if such Letter of Credit was being issued ab initio at such time,
provided, that, in all cases other than clauses (i) or (ii), only the consent of
the Issuing Bank shall be required to amend, modify or waive any Letter of
Credit;

(e)           waive any default in the payment of principal or interest
hereunder without the written consent of all of the Lenders; or

(f)            amend, modify or waive any provision of Article 9 without the
written consent of the Administrative Agent.

Any waiver and any amendment, supplement or modification pursuant to this
Section 10.2 shall apply to each of the Lenders and shall be binding upon each
Credit Party, the Lenders, and the Administrative Agent.  In the case of any
waiver, the Credit Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other
Financing Documents, and any Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default,
or impair any right consequent thereon.

Section 10.3                   No Waiver; Remedies Cumulative.  No failure or
delay on the part of any Credit Party or the Administrative Agent or any Lender
in exercising any right or remedy under this Agreement or any other Financing
Document to which it is a party and no course of dealing between any Credit
Party and the Administrative Agent or any Lender shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy under
this Agreement or any other Financing Document preclude any other or further
exercise thereof or the exercise of any other right or remedy under this
Agreement or any other Financing

60


--------------------------------------------------------------------------------




Document.  The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any Credit Party, the
Administrative Agent or any Lender would otherwise have.  No notice to or demand
on any Credit Party not required under this Agreement or any other Financing
Document in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or the Lenders to any other or further action
in any circumstances without notice or demand.

Section 10.4                   Payment of Expenses, Indemnities, etc.  Borrower
and Parent agree to (and shall be jointly and severally liable for):

(a)           Expenses.  Whether or not the transactions hereby contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses of the
Administrative Agent and the Issuing Bank in the administration (both before and
after the execution hereof and including advice of counsel for the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of, and in connection with the preparation,
execution, syndication and delivery of, recording or filing of, any amendment,
waiver or consent under, preservation of rights under, enforcement of, and,
during the continuance of a Default, renegotiation or restructuring of this
Agreement and the other Financing Documents (including, but not limited to, the
reasonable fees and disbursements of counsel for the Administrative Agent and,
after Default, for any of the Lenders, in the case of Lenders, incurred with
respect to any such preservation of rights under, enforcement of, renegotiation
or restructuring of this Agreement and the other Financing Documents) and
promptly reimburse the Administrative Agent for all amounts expended, advanced,
or incurred by the Administrative Agent or the Lenders to satisfy any obligation
of any Credit Party under this Agreement or any other Financing Document;

(b)           INDEMNIFICATION.  INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND EACH LENDER, AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, REPRESENTATIVES, AGENTS AND AFFILIATES FROM, HOLD EACH OF THEM
HARMLESS AGAINST, AND PROMPTLY UPON DEMAND PAY OR REIMBURSE EACH OF THEM FOR,
ANY AND ALL ACTIONS, SUITS, PROCEEDINGS (INCLUDING ANY INVESTIGATIONS,
LITIGATION OR INQUIRIES), CLAIMS, COSTS, LOSSES, LIABILITIES, DAMAGES OR
EXPENSES OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE INCURRED BY OR ASSERTED
AGAINST OR INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY
THERETO) AS A RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO (i) ANY ACTUAL
OR PROPOSED USE BY BORROWER OF THE PROCEEDS OF ANY OF THE REVOLVING CREDIT
LOANS; OR (ii) ANY OTHER ASPECT OF THIS AGREEMENT AND THE FINANCING DOCUMENTS,
INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
(INCLUDING ALLOCATED COSTS OF INTERNAL COUNSEL) AND ALL OTHER EXPENSES INCURRED
IN CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY SUCH

61


--------------------------------------------------------------------------------




ACTION, SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS, LITIGATION OR INQUIRIES)
OR CLAIM, AND INCLUDING ALL ACTIONS, SUITS, PROCEEDINGS (INCLUDING ANY
INVESTIGATIONS, LITIGATION OR INQUIRIES), CLAIMS, COSTS, LOSSES, LIABILITIES,
DAMAGES OR EXPENSES ARISING BY REASON OF ORDINARY NEGLIGENCE OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER, AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS AND
AFFILIATES; PROVIDED, HOWEVER, THE PROVISIONS OF THIS Section 10.4(b) SHALL NOT
APPLY TO ANY ACTION, SUITS, PROCEEDINGS (INCLUDING ANY INVESTIGATIONS,
LITIGATION OR INQUIRIES), CLAIMS, COSTS, LOSSES, LIABILITIES, DAMAGES, OR
EXPENSES TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE PARTY SEEKING INDEMNIFICATION; AND

(c)           ENVIRONMENTAL INDEMNIFICATION.  INDEMNIFY AND HOLD HARMLESS FROM
TIME TO TIME THE ADMINISTRATIVE AGENT, THE ISSUING BANK, EACH LENDER, AND THE
RESPECTIVE DIRECTORS, OFFICERS, COUNSEL, EMPLOYEES, AGENTS, AFFILIATES,
SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, COST RECOVERY ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS,
DAMAGES AND LIABILITIES (WHICH RELATE TO OR ARISE AS A RESULT OF THE REVOLVING
CREDIT LOANS, THE LETTERS OF CREDIT OR ANY FINANCING DOCUMENT) TO WHICH ANY SUCH
PERSON MAY BECOME SUBJECT AND INCLUDING ANY AND ALL LOSSES, CLAIMS, COST
RECOVERY ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES
(WHICH IN EACH CASE ARISE AS A RESULT OF OR IN CONNECTION WITH THE REVOLVING
CREDIT LOANS, THE LETTERS OF CREDIT OR ANY FINANCING DOCUMENT) ARISING BY REASON
OF THE ORDINARY NEGLIGENCE OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
LENDERS, AND THE RESPECTIVE DIRECTORS, OFFICERS, COUNSEL, EMPLOYEES, AGENTS,
AFFILIATES, SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING (i) UNDER ANY
ENVIRONMENTAL LAW APPLICABLE TO ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
PROPERTIES, INCLUDING, WITHOUT LIMITATION, THE TREATMENT OR DISPOSAL OF
HAZARDOUS SUBSTANCES ON ANY OF THEIR RESPECTIVE PROPERTIES, (ii) AS A RESULT OF
THE BREACH OR NON-COMPLIANCE BY ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES WITH
ANY ENVIRONMENTAL LAW APPLICABLE TO SUCH CREDIT PARTY, (iii) DUE TO PAST
OWNERSHIP BY ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES OF ANY OF THEIR
RESPECTIVE PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR RESPECTIVE PROPERTIES
WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (iv) ARISING FROM, DUE TO, OR AS A RESULT OF, THE PRESENCE, USE,
RELEASE, STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS

62


--------------------------------------------------------------------------------




SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY ANY CREDIT PARTY,
OR (v) ARISING FROM, DUE TO, OR AS A RESULT OF, ANY OTHER ENVIRONMENTAL
CONDITION OR ANY ENVIRONMENTAL LAW IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT; PROVIDED, HOWEVER, NO INDEMNITY OR HOLD HARMLESS SHALL
BE AFFORDED UNDER THIS Section 10.4(c) (A) IN RESPECT OF ANY PROPERTY FOR ANY
LOSSES, CLAIMS, COST RECOVERY ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS,
DAMAGES AND LIABILITIES ARISING PRIMARILY FROM THE ACTS OR OMISSIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER OR THEIR SUCCESSORS OR ASSIGNS DURING THE
PERIOD AFTER WHICH SUCH PERSON, ITS SUCCESSORS OR ASSIGNS SHALL HAVE OBTAINED
ACTUAL PHYSICAL POSSESSION OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR DEED IN
LIEU OF FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE) AND (B) FOR ANY
LOSSES, CLAIMS, COST RECOVERY ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS,
DAMAGES AND LIABILITIES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE PARTY SEEKING INDEMNIFICATION; AND

(d)           ENVIRONMENTAL WAIVER.  WITHOUT LIMITING THE FOREGOING PROVISIONS,
EACH OF BORROWER AND PARENT HEREBY DOES WAIVE, RELEASE AND COVENANT NOT TO BRING
AGAINST ANY OF THE PERSONS INDEMNIFIED IN THIS SECTION 10.4 ANY DEMAND, CLAIM,
COST RECOVERY ACTION OR LAWSUIT THEY MAY NOW OR HEREAFTER HAVE OR ACCRUE (WHICH
ARISE AS A RESULT OF THE REVOLVING CREDIT LOANS, THE LETTERS OF CREDIT OR ANY
FINANCING DOCUMENT) ARISING FROM (i) ANY ENVIRONMENTAL LAW NOW OR HEREAFTER
ENACTED (INCLUDING THOSE APPLICABLE TO ANY CREDIT PARTY) UNLESS THE ACTS OR
OMISSIONS OF ANY SUCH INDEMNIFIED PERSON OR THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS ARE THE PRIMARY CAUSE OF THE CIRCUMSTANCES GIVING RISE TO SUCH DEMAND,
CLAIM, COST RECOVERY ACTION OR LAWSUIT, (ii) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS SUBSTANCES ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY ANY CREDIT PARTY UNLESS THE ACTS OR OMISSIONS OF
ANY SUCH INDEMNIFIED PERSON OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ARE THE
PRIMARY CAUSE OF THE CIRCUMSTANCES GIVING RISE TO SUCH DEMAND, CLAIM, COST
RECOVERY ACTION OR LAWSUIT, OR (iii) THE BREACH OR NON-COMPLIANCE BY ANY CREDIT
PARTY WITH ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL COVENANT APPLICABLE TO ANY
CREDIT PARTY, UNLESS THE ACTS OR OMISSIONS OF SUCH INDEMNIFIED PERSON OR THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS ARE THE PRIMARY CAUSE OF THE CIRCUMSTANCES
GIVING RISE TO SUCH DEMAND, CLAIM, COST RECOVERY ACTION OR LAWSUIT.

63


--------------------------------------------------------------------------------




If and to the extent that the obligations of Borrower and Parent under this
Section 10.4 are unenforceable for any reason, Borrower and Parent hereby agree
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.  Borrower’s and Parent’s
obligations under this Section 10.4 shall survive any termination of this
Agreement and the payment of the Revolving Credit Loans.

Section 10.5                   Right of Setoff.  In addition to, and not in
limitation of, all rights of offset that any Lender or the Issuing Bank may have
under applicable law, each Lender or other holder of any other Lender
Indebtedness, shall, upon the occurrence of any Event of Default and at any time
during the continuance thereof and whether or not such Lender, the Issuing Bank
or such holder has made any demand or Borrower’s obligations are matured, have
the right at any time and from time to time, without notice to any Credit Party
(any such notice being expressly waived by each Credit Party a party hereto) to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by any Lender or the Issuing Bank to or for the credit or the account of any
Credit Party against any and all of the Lender Indebtedness owing to such Lender
or the Issuing Bank then outstanding, subject to the provisions of Section 2.19.

Section 10.6                   Benefit of Agreement.  This Agreement and the
other Financing Documents shall be binding upon and inure to the benefit of and
be enforceable by the respective successors and assigns of the parties hereto,
provided, that, neither Borrower nor Parent may assign or transfer any of its
interest hereunder or thereunder without the prior written consent of each
Lender.

Section 10.7                   Successors and Assigns; Participations and
Assignments.

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that no Credit Party a party hereto may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
such Credit Party without such consent shall be null and void).  Except as
otherwise expressly provided herein, nothing in this Agreement shall be
construed to confer upon any Person (other than the parties hereto, and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)           Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Revolving Credit Commitments and the Revolving Credit Loans at the time
owing to it); provided, that, (i) except in the case of an assignment to a
Lender or a Lender Affiliate or an assignment by a Lender in connection with the
sale of all or substantially all of the assets of such Lender, Borrower and the
Administrative Agent (and, in the case of an assignment of all or a portion of a
Revolving Credit Commitment or any Lender’s obligations in respect of its
Revolving Credit Exposure, the Issuing Bank which has outstanding a Letter of
Credit) must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld), (ii) except in the case of an

64


--------------------------------------------------------------------------------




assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment, the
amount of the Revolving Credit Commitment of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of Borrower and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, except in the case of an assignment
to a Lender Affiliate, in which case no processing and recordation fee shall be
payable, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in a form supplied by the
Administrative Agent; and provided further that any consent of Borrower
otherwise required under this Section 10.7(b) shall not be required if an Event
of Default has occurred and is continuing.  Notwithstanding the foregoing, at no
time shall the aggregate amount of the Administrative Agent’s share, as a
Lender, of the Revolving Credit Commitments be less than any other Lender’s
share of the Revolving Credit Commitments.  Subject to acceptance and recording
thereof pursuant to Section 10.7(d), from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.17, Section 2.19, Section 2.21 and Section 10.4).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.7(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.7(e).

(c)           The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in Chicago, Illinois a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitment of, and principal amount of the Revolving Credit Loans and
Reimbursement Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by Borrower, the Issuing Bank and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed

65


--------------------------------------------------------------------------------




Administrative Questionnaire in a form supplied by the Administrative Agent
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in Section 10.7(b) and any written consent to such
assignment required by Section 10.7(b), the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this Section 10.7(d).

(e)           Any Lender may, without the consent of any Credit Party, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and the Revolving Credit Loans and Reimbursement
Obligations owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) each Credit Party, the Administrative Agent, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that, such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in Section 10.2(a) or Section
10.2(b) that affects such Participant.  Subject to this Section 10.7(e), each
Credit Party a party hereto agrees that each Participant shall be entitled to
the benefits of Section 2.16, Section 2.18 and Section 2.20 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.7(b).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.5 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.19 as though it were a
Lender.

(f)            A Participant shall not be entitled to receive any greater
payment under Section 2.18 or Section 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.20
unless Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Borrower, to comply with Section
2.20(f) as though it were a Lender.

(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 10.7 shall not apply to any such pledge
or assignment of a security interest; provided, that, no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

66


--------------------------------------------------------------------------------




(h)           Each Credit Party a party hereto authorizes each Lender to
disclose to any participant or assignee (each, a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning such Credit Party and their Affiliates which has been delivered to
such Lender by or on behalf of such Credit Party pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of such Credit Party in
connection with such Lender’s credit evaluation of the Credit Parties and their
Affiliates prior to becoming a party to this Agreement.  No assignment or
participation made or purported to be made to any Transferee shall be effective
without the prior written consent of Borrower if it would require it to make any
filing with any Governmental Authority or qualify any Revolving Credit Loan
under the laws of any jurisdiction, and Borrower shall be entitled to request
and receive such information and assurances as it may reasonably request from
any Lender or any Transferee to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.

Section 10.8                   Governing Law; Submission to Jurisdiction; etc.

(a)           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and be governed by
the laws of the State of New York and, to the extent controlling, laws of the
United States of America.

(b)           Submission to Jurisdiction.  Any legal action or proceeding with
respect to this Agreement or the other Financing Documents may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each Credit Party a party hereto hereby accepts for itself and in respect of its
Property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts.  Each Credit Party a party hereto hereby irrevocably waives
any objection, including, but not limited to, any objection to the laying of
venue or based on the grounds of Forum Non Conveniens, which it may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

(c)           Waiver of Jury Trial.  To the maximum extent allowed by applicable
law, each Credit Party a party hereto, the Administrative Agent, the Issuing
Bank and the Lenders (i) irrevocably and unconditionally waive trial by jury in
any legal action or proceeding relating to any Financing Document and for any
counterclaim therein; (ii) irrevocably waive any right it may have to claim or
recover in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages; (iii) certify
that no party hereto nor any representative or counsel for any party hereto has
represented, expressly or otherwise, or implied that such party would not, in
the event of litigation, seek to enforce the foregoing waivers; and (iv)
acknowledge that it has been induced to enter into this Agreement, the other
Financing Documents and the transactions contemplated hereby and thereby based
upon, among other things, the mutual waivers and certifications contained in
this Section 10.8.

67


--------------------------------------------------------------------------------




(d)           Service of Process.  Nothing herein shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
any Credit Party in any other jurisdiction.

Section 10.9                   Independent Nature of Lenders’ Rights.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement, and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

Section 10.10                 Invalidity.  In the event that any one or more of
the provisions contained in this Agreement or in any other Financing Document
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
(a) each Credit Party a party hereto agrees that such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other Financing Document and (b) each Credit Party a party hereto and the
Administrative Agent (acting on behalf and at the direction of the Lenders) will
negotiate in good faith to amend such provision so as to be legal, valid, and
enforceable.

Section 10.11                 Renewal, Extension or Rearrangement.  All
provisions of this Agreement and of any other Financing Documents relating to
Lender Indebtedness shall apply with equal force and effect to each and all
promissory notes hereafter executed which in whole or in part represent a
renewal, extension for any period, increase or rearrangement of any part of the
Lender Indebtedness.

Section 10.12                 Interest.  It is the intention of the parties
hereto to conform strictly to usury laws applicable to the Administrative Agent,
the Issuing Bank and the Lenders (collectively, the “Financing Parties”). 
Accordingly, if the transactions contemplated hereby would be usurious as to any
Financing Party under laws applicable to it, then, notwithstanding anything to
the contrary in this Agreement or in any other Financing Document or agreement
entered into in connection with the transactions contemplated hereunder or as
security for any Revolving Credit Loan, it is agreed as follows:  (a) the
aggregate of all consideration which constitutes interest under law applicable
to any Financing Party that is contracted for, taken, reserved, charged or
received by such Financing Party under this Agreement or under any of such other
Financing Documents or agreements or otherwise in connection with the
transactions contemplated hereunder shall under no circumstances exceed the
maximum amount allowed by such applicable law, (b) in the event that the
maturity of any Revolving Credit Loans is accelerated for any reason, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Financing Party may never
include more than the maximum amount allowed by such applicable law, and (c)
excess interest, if any, provided for in this Agreement or otherwise in
connection with the transactions contemplated hereunder shall be canceled
automatically by such Financing Party and, if theretofore paid, shall be
credited by such Financing Party on the principal amount of Borrower’s
Indebtedness to such Financing Party (or, to the extent that the principal
amount of Borrower’s Indebtedness to such Financing Party shall have been or
would thereby be paid in full, refunded by such Financing Party to Borrower). 
The right to accelerate the maturity of any Revolving Credit Loans does not
include the right to accelerate any interest which has not

68


--------------------------------------------------------------------------------




otherwise accrued on the date of such acceleration, and the Financing Parties do
not intend to collect any unearned interest in the event of acceleration.  All
sums paid or agreed to be paid to the Financing Parties for the use, forbearance
or detention of sums included in the Lender Indebtedness shall, to the extent
permitted by law applicable to such Financing Party, be amortized, prorated,
allocated and spread throughout the full term of any Revolving Credit Loans
until payment in full so that the rate or amount of interest on account of the
Lender Indebtedness does not exceed the applicable usury ceiling, if any.  As
used in this Section 10.12, the terms “applicable law” or “laws applicable to
any Financing Party” shall mean the law of any jurisdiction whose laws may be
mandatorily applicable notwithstanding other provisions of this Agreement, or
law of the United States of America applicable to any Financing Party and the
transactions contemplated hereunder which would permit such Financing Party to
contract for, charge, take, reserve or receive a greater amount of interest than
under such jurisdiction’s law.

Section 10.13                 Entire Agreement.  This Agreement and the other
Financing Documents embody the entire agreement and understanding between or
among the Administrative Agent, the Issuing Bank or the Lenders and the other
respective parties hereto and thereto and supersede all prior agreements and
understandings between or among such parties relating to the subject matter
hereof and thereof and may not be contradicted by evidence of prior,
contemporaneous agreements of the parties.  There are no unwritten oral
agreements between or among the parties.

Section 10.14                 Attachments.  The exhibits, schedules and annexes
attached to this Agreement are incorporated herein and shall be considered a
part of this Agreement for the purposes stated herein, except that in the event
of any conflict between any of the provisions of such exhibits and the
provisions of this Agreement, the provisions of this Agreement shall prevail.

Section 10.15                 Counterparts.  This Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original
but all of which shall together constitute one and the same instrument.

Section 10.16                 Survival of Indemnities.  The obligations of each
Credit Party a party hereto under Section 2.16, Section 2.18, Section 2.20 and
Section 10.4 shall survive the payment in full of the Revolving Credit Loans and
the Letter of Credit Liabilities.

Section 10.17                 Headings Descriptive.  The headings of the several
sections and subsections of this Agreement, and the table of contents, are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

Section 10.18                 Satisfaction Requirement.  If any agreement,
certificate, instrument or other writing, or any action taken or to be taken, is
by the terms of this Agreement required to be satisfactory to any party, the
determination of such satisfaction shall be made by such party in its sole and
exclusive judgment exercised reasonably and in good faith.

Section 10.19                 Exculpation Provisions.  Each of the parties
hereto specifically agrees that it has a duty to read this Agreement and the
other Financing Documents and agrees that it is

69


--------------------------------------------------------------------------------




charged with notice and knowledge of the terms of this Agreement and the other
Financing Documents; that it has in fact read this Agreement and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement; that it has been represented by legal counsel of its choice
throughout the negotiations preceding its execution of this Agreement and the
other Financing Documents; and has received the advice of its attorneys in
entering into this Agreement and the other Financing Documents; and that it
recognizes that certain of the terms of this Agreement and the other Financing
Documents result in one party assuming the liability inherent in some aspects of
the transactions contemplated hereunder and relieving the other party of its
responsibility for such liability.  Each party hereto agrees and covenants that
it will not contest the validity or enforceability of any exculpatory provision
of this Agreement and the other Financing Documents on the basis that the party
had no notice or knowledge of such provision or that the provision is not
“conspicuous.”

Section 10.20                 Secured Affiliate.  For purposes of this Agreement
and all other Financing Documents (other than applicable Hedging Agreements or
Cash Management Agreements), if a Secured Affiliate of a Lender has entered into
one or more Hedging Agreements or Cash Management Agreements with any Credit
Party, then to the extent that such Secured Affiliate has rights against or is
owed obligations by (or if the affiliated Lender, rather than the Secured
Affiliate, were the counter-party to the applicable Hedging Agreement or Cash
Management Agreement, such rights or obligations that such Lender has) the
Credit Parties hereunder or under any other Financing Document (other than
applicable Hedging Agreements or Cash Management Agreements), such affiliated
Lender shall be the agent and attorney-in-fact for such Secured Affiliate with
regard to any such rights and obligations, or deemed rights and obligations, as
if such Lender were the counter-party to the applicable Hedging Agreement or
Cash Management Agreement including, but not limited to, the following:  (a) all
distributions or payments in respect of Collateral owing to such Secured
Affiliate shall be distributed or paid to such Lender, (b) all representations,
statements or disclaimers made herein or in any Financing Document by or to such
Lender shall be deemed to have been made by or to such Secured Affiliate, and
(c) all obligations incurred by such Lender that would have been incurred by the
Secured Affiliate if it were a party hereto (including, but not limited to,
obligations under Section 9.6) shall be the obligations of such Lender, and such
Lender, as the agent and attorney-in-fact of its Secured Affiliate, will make
any and all payments owing to the Administrative Agent with respect to such
obligations or deemed obligations of its Secured Affiliate.  Each such Lender
represents, warrants and covenants to and with the Administrative Agent that
such Lender has, or at all applicable times will have, full power and authority
to act as agent and attorney-in-fact for its Secured Affiliate.  Under no
circumstance shall any Secured Affiliate have any voting rights hereunder and
the voting rights of any affiliated Lender shall not be increased by virtue of
the obligations owing to any such Secured Affiliate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

70


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written.

BORROWER:

AVENTINE RENEWABLE ENERGY, INC.

 

 

 

 

 

By:

/s/ David A. Riber

 

 

Name:

David Riber

 

 

Title:

Director of Finance

 

 

 

 

Address:

1300 South Second Street

 

 

Pekin, Illinois 61554

 

 

Attention:

 

 

 

 

Telephone:

309-347-9385

 

 

 

Telecopy:

 

 

 

 

 

 

 

 

PARENT:

AVENTINE RENEWABLE ENERGY, LLC

 

 

 

 

 

By:

/s/ David A. Riber

 

 

Name:

David Riber

 

 

Title:

Director of Finance

 

 

 

 

Address:

1300 South Second Street

 

 

Pekin, Illinois 61554

 

 

Attention:

 

 

 

 

Telephone:

309-347-9385

 

 

 

Telecopy:

 

 

 

 

 

 

ADMINISTRATIVE AGENT, ISSUING

 

BANK AND THE LENDERS:

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Issuing Bank and as
Administrative Agent

 

 

 

 

 

By:

/s/ Nathan L. Bloch

 

 

Name:

Nathan L. Bloch

 

 

Title:

Senior Vice President

 

 

 

 

Address:

10 South Dearborn, Suite IL1-0173

 

 

Chicago, Illinois 60670

 

 

Attention: Nathan Bloch

 

 

Telephone: (312) 325-3094

 

 

Telecopy: (312) 325-3077

 

[Signature Page]


--------------------------------------------------------------------------------


ANNEX I

Lender

 

Revolving Credit
Commitment

 

Revolving Credit Percentage

 

JPMorgan Chase Bank, N.A.

 

$

30,000,000

 

100

%

 

 

 

 

 

 

Total

 

$

30,000,000

 

100

%

 

I-1


--------------------------------------------------------------------------------



 


EXHIBIT A
FORM OF BORROWING REQUEST

 

A-1


--------------------------------------------------------------------------------



 


EXHIBIT B
FORM OF REQUEST FOR LETTERS OF CREDIT

 

B-1


--------------------------------------------------------------------------------



 


EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE

 

C-1


--------------------------------------------------------------------------------



 


EXHIBIT D


FORM OF GUARANTY AND SECURITY AGREEMENT

 

D-1


--------------------------------------------------------------------------------


 

SCHEDULE 5.7

INVESTMENTS AND GUARANTIES

Investments as of the Closing Date

Money Market Funds

JP Morgan Chase Prime Money Market Fund

 

$

61,016,589

 

JP Morgan Chase Tax Free Money Market Fund

 

$

4,547,056

 

Total Book Value of Money Market Investments

 

$

65,563,645

 

 

Municipal Bonds

Jefferson County, Alabama

 

$

8,825,000

 

Arizona Student Loan Assn

 

$

1,000,000

 

Ohio Air Quality Development Assn

 

$

1,775,000

 

Jefferson County, Alabama Sewer Bonds

 

$

4,650,000

 

All Student Loan Corp

 

$

14,200,000

 

Arizona Student Loan Assn

 

$

6,700,000

 

Pennsylvania Higher Education

 

$

12,100,000

 

Louisville Gas & Electric Bonds

 

$

6,800,000

 

Educational Funding of the South

 

$

10,000,000

 

Educational Funding of the South

 

$

10,000,000

 

New York Consolidated Edison

 

$

7,000,000

 

Florida Power Corp.

 

$

7,000,000

 

Methodist Healthcare Bonds

 

$

7,000,000

 

Total Book Value of Municipal Bond Investments

 

$

97,050,000

 

 

Investments in Ethanol Marketing Alliance Partners

Heartland Grain Fuels

 

$

0

 

Ace Ethanol, LLC

 

$

500,000

 

Granite Falls Ethanol

 

$

500,000

 

Total Book Value of Investments in Alliance Partners

 

$

1,000,000

 

 

Other Investments

Fluid Technologies

This investment has been written down to $0.

 

Guaranties of Indebtedness of other Persons

Both Aventine Renewable Energy, Inc. and Aventine Renewable Energy, LLC are
guarantors of the outstanding Senior Secured Floating Rate Notes due 2011 issued
by Aventine Renewable Energy Holdings, Inc.  The outstanding balance of these
notes totaled $5,000,000 as of the Closing Date.

1


--------------------------------------------------------------------------------


 

SCHEDULE 5.22

EMPLOYEE MATTERS

Aventine Renewable Energy, Inc. is party to a collective bargaining agreement
with its ethanol plant employees in Pekin, Illinois who are represented by the
Paper Allied/Industrial Chemical and Energy Workers International Union Local
6-662.  The current bargaining agreement expires in June 2009.

1


--------------------------------------------------------------------------------


 

SCHEDULE 7.2

EXISTING INDEBTEDNESS

Guaranties

Both Aventine Renewable Energy, Inc. and Aventine Renewable Energy, LLC are
guarantors of the outstanding Senior Secured Floating Rate Notes due 2011 issued
by Aventine Renewable Energy Holdings, Inc.  The outstanding balance of these
notes totaled $5,000,000 as of the Closing Date.

1


--------------------------------------------------------------------------------


 

SCHEDULE 7.3

LIENS

None.

1


--------------------------------------------------------------------------------


 

SCHEDULE 7.10

AFFILIATE DOCUMENTS

None.

1


--------------------------------------------------------------------------------